
	
		IB
		Union Calendar No. 333
		111th CONGRESS
		2d Session
		H. R. 5781
		[Report No.
		  111–576]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 20, 2010
			Mr. Gordon of
			 Tennessee (for himself, Mr. Hall of
			 Texas, Ms. Giffords, and
			 Mr. Olson) introduced the following
			 bill; which was referred to the
			 Committee on Science and
			 Technology
		
		
			July 28, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 20, 2010
		
		
			
		
		A BILL
		To authorize the programs of the National
		  Aeronautics and Space Administration, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Aeronautics and Space
			 Administration Authorization Act of 2010.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Authorization of
				Appropriations
					Sec. 101. Fiscal year 2011.
					Sec. 102. Fiscal year 2012.
					Sec. 103. Fiscal year 2013.
					Title II—Human Space Flight
					Subtitle A—Exploration
					Sec. 201. Reaffirmation of exploration
				policy.
					Sec. 202. Restructured Exploration
				program.
					Sec. 203. Space radiation.
					Subtitle B—International Space
				Station
					Sec. 211. Extension of ISS
				operations.
					Sec. 212. ISS research management
				institution.
					Sec. 213. ISS research management
				plan.
					Sec. 214. Outreach plan for United States ISS
				research.
					Sec. 215. ISS cargo resupply requirements and
				contingency capacity through 2020.
					Sec. 216. Centrifuge.
					Sec. 217. Exploration technology development
				using the ISS.
					Sec. 218. Fundamental space life science and
				physical sciences and related technology research.
					Subtitle C—Space Shuttle
					Sec. 221. Contingent authorization of
				additional space shuttle mission.
					Sec. 222. Expanded scope of Space Shuttle
				Transition Liaison Office.
					Sec. 223. Post-Shuttle workforce transition
				initiative grant program.
					Sec. 224. Disposition of orbiter
				vehicles.
					Subtitle D—Space and Flight Support
					Sec. 231. 21st Century Space Launch Complex
				Initiative.
					Subtitle E—Commercial Crew
				Transportation
					Sec. 241. Affirmation of policy.
					Sec. 242. Commercial crew and related
				commercial space initiatives.
					Sec. 243. Federal assistance for the
				development of commercial orbital human space transportation
				services.
					Subtitle F—General Provisions
					Sec. 251. Use of program funds.
					Title III—Science
					Subtitle A—Earth Science
					Sec. 301. Earth science
				applications.
					Sec. 302. Essential space-based Earth science
				and climate measurements.
					Sec. 303. Commercial remote sensing data
				purchases pilot project.
					Sec. 304. Report on temperature
				records.
					Subtitle B—Space Science
					Sec. 311. Suborbital programs.
					Sec. 312. Review of Explorer
				program.
					Sec. 313. Radioisotope thermoelectric generator
				material requirements and supply.
					Title IV—Aeronautics
					Sec. 401. Environmentally friendly aircraft
				research and development initiative.
					Sec. 402. Research on NextGen airspace
				management concepts and tools.
					Sec. 403. Research on aircraft cabin air
				quality.
					Sec. 404. Research on on-board volcanic ash
				sensor systems.
					Sec. 405. Aeronautics test
				facilities.
					Sec. 406. Expanded research program on
				composite materials used in aerospace.
					Title V—Space Technology
					Sec. 501. Space technology program.
					Title VI—Education and Outreach
					Sec. 601. STEM education and
				training.
					Sec. 602. Assessment of impediments to space
				science and engineering workforce development for minority and underrepresented
				groups at NASA.
					Sec. 603. Independent review of the National
				Space Grant College and Fellowship Program.
					Sec. 604. Hands-on space science and
				engineering education and training.
					Title VII—Institutional Capabilities
				Revitalization
					Sec. 701. Institutional management.
					Sec. 702. James E. Webb Cooperative Education
				Distinguished Scholar Program.
					Title VIII—Acquisition Management
					Sec. 801. Prohibition on expenditure of funds
				when 30 percent threshold is exceeded.
					Sec. 802. Project and program
				reserves.
					Sec. 803. Independent reviews.
					Sec. 804. Avoiding organizational conflicts of
				interest in major NASA acquisition programs.
					Sec. 805. Report to Congress.
					Title IX—Other Provisions
					Sec. 901. Cloud computing.
					Sec. 902. Review of practices to detect and
				prevent the use of counterfeit parts.
					Sec. 903. Preservation and management of lunar
				sites.
					Sec. 904. Continuity of moderate resolution
				land imaging remote sensing data.
					Sec. 905. Space weather.
					Sec. 906. Use of operational commercial
				suborbital vehicles for research, development, and education.
					Sec. 907. Study on export control matters
				related to United States astronaut safety and NASA mission
				operations.
					Sec. 908. Amendment to the National Aeronautics
				and Space Act of 1958.
					Sec. 909. Near-Earth objects.
					Sec. 910. Sense of Congress.
					Sec. 911. Ethics programs in the Office of
				General Counsel.
				
			2.FindingsThe Congress finds the following:
			(1)NASA is and should remain
			 a multimission agency with a balanced and robust set of core missions in
			 science, aeronautics, and human space flight and exploration.
			(2)NASA’s programs have the
			 potential to inspire our youth to pursue studies and careers in science,
			 technology, engineering, and mathematics, and the agency should carry out its
			 activities in a manner that enhances the educational and outreach potential of
			 its programs.
			(3)NASA should begin to
			 reinvest in sustained fashion in a long-term space technology research and
			 development activity. Such investments are an important catalyst for
			 innovation, and they represent the critically important seed
			 corn on which NASA’s ability to carry out challenging and productive
			 missions in the future will depend.
			(4)The Space Shuttle
			 workforce, both civil servants and contractors, encompasses skills and
			 experience that will be needed in the Nation’s future human space flight
			 activities, and the transition of that workforce to a challenging human space
			 flight and exploration program needs to be carried out in as expeditious and
			 nondisruptive a manner as possible.
			(5)Human and robotic
			 exploration of the solar system will be a significant undertaking of humanity
			 in the 21st century and beyond, and it is in the national interest that the
			 United States should assume a leadership role in a cooperative international
			 exploration initiative. Continuity of exploration goals is critical if progress
			 is to be maximized and costly inefficiencies are to be minimized.
			(6)Commercial activities
			 have long contributed to the vitality and strength of the Nation’s space and
			 aeronautics programs, and the growth of a healthy, self-sustaining United
			 States commercial space and aeronautics sector should continue to be
			 encouraged.
			(7)Congress agrees with the
			 finding of the Review of United States Human Spaceflight Plans Committee that:
			 While there are many potential benefits of commercial services that
			 transport crew to low-Earth orbit, there are simply too many risks at the
			 present time not to have a viable fallback option for risk
			 mitigation..
			(8)It is in the national
			 interest for the United States Government to develop a government system to
			 serve as an independent means—whether primary or backup—of crewed access to
			 low-Earth orbit and beyond so that it is not dependent on either non-United
			 States or commercial systems for its crewed access to space.
			(9)Development of the next
			 crewed space transportation system to low-Earth orbit should be guided by the
			 Columbia Accident Investigation Board’s recommendation that the design
			 of the system should give overriding priority to crew safety, rather than trade
			 safety against other performance criteria, such as low cost and
			 reusability.
			(10)In an environment of constrained budgets,
			 responsible stewardship of taxpayer-provided resources makes it imperative that
			 NASA’s exploration program be carried out in a manner that builds on the
			 investments made to date in the Orion, Ares I, and heavy lift projects and
			 other activities of the exploration program in existence prior to fiscal year
			 2011 rather than discarding them. A restructured exploration program should
			 pursue the incremental development and demonstration of crewed and heavy-lift
			 transportation systems in a manner that ensures that investments to provide
			 assured access to low-Earth orbit also directly support the expeditious
			 development of the heavy lift launch vehicle system, minimize the looming human
			 space flight gap, provide a very high level of crew safety, and
			 enable challenging missions beyond low-Earth orbit in a timely manner.
			(11)NASA’s programs in
			 astrophysics, heliophysics, planetary science, and Earth science and climate
			 research have greatly increased our understanding of both our home planet and
			 the rest of the universe, and they have also provided numerous benefits to our
			 society.
			(12)NASA’s aeronautics
			 program is undertaking research and development that benefits our economic
			 development and competitiveness, enhances our quality of life and enables
			 environmentally responsible aviation operations, and strengthens our national
			 defense.
			(13)The ISS provides a unique research
			 environment and capabilities for basic and applied research, as well as having
			 the potential to serve as a testbed for human space flight technologies and
			 operational concepts. It is critically important that NASA make needed
			 investments to promote productive ISS utilization, including a meaningful
			 program of grants in the life and physical sciences microgravity research
			 disciplines.
			(14)It is in the national
			 interest for the United States to have an export control policy that protects
			 the national security while also enabling the United States aerospace industry
			 to compete effectively in the global marketplace and the United States to
			 undertake cooperative programs in science and human space flight in an
			 effective manner.
			(15)A strong, robust NASA program is in the
			 national interest. Ensuring that it can continue to pursue cutting-edge space
			 and aeronautical research and development activities and push back the frontier
			 of space exploration requires a sustained and adequate commitment in resources.
			 However, NASA’s share of the Federal discretionary budgetary authority has
			 declined significantly relative to its post-Apollo historical average share of
			 2.07 percent. It should be a national goal to restore NASA’s funding share to
			 its post-Apollo historical average.
			(16)NASA should be vigilant
			 in taking all necessary steps to control cost and schedule growth in mission
			 projects, including the development of an integrated cost containment strategy,
			 and adopt measures that improve the performance and transparency of its cost
			 and acquisition management practices. NASA should approach cost and schedule
			 management with the same level of innovation, rigor, and technical excellence
			 that it applies to the execution of its mission projects.
			(17)NASA has been
			 inconsistent in its treatment of termination liability costs for contracts
			 issued by different mission directorates and across various agency programs
			 relative to historical practice. This inconsistency has hampered NASA’s ability
			 to effectively execute its Exploration programs.
			(18)NASA’s temperature records substantially
			 overlap with the records of the Climatic Research Unit (CRU) at the University
			 of East Anglia.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of NASA.
			(2)ISSThe
			 term ISS means the International Space Station.
			(3)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(4)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
			(5)OSTPThe
			 term OSTP means the Office of Science and Technology
			 Policy.
			IAuthorization of
			 Appropriations
			101.Fiscal year
			 2011There are authorized to
			 be appropriated to the Administrator for fiscal year 2011 $19,000,000,000, to
			 be allocated as follows:
				(1)For Science,
			 $5,015,700,000, of which—
					(A)$1,801,800,000 shall be
			 for Earth Science;
					(B)$1,485,700,000 shall be
			 for Planetary Science;
					(C)$1,076,300,000 shall be
			 for Astrophysics;
					(D)$646,900,000 shall be for
			 Heliophysics, of which $5,000,000 shall be an augmentation to the Explorers
			 program; and
					(E)$5,000,000 shall be an
			 augmentation to the total amount provided under subparagraphs (C) and (D) for
			 Astrophysics and Heliophysics in order to augment the funding for the Science
			 Mission Directorate’s suborbital research programs, to be allocated between the
			 Astrophysics and Heliophysics suborbital programs at the Administrator’s
			 discretion.
					(2)For Aeronautics,
			 $579,600,000.
				(3)For Space Technology,
			 $572,200,000.
				(4)For Exploration,
			 $4,535,300,000 of which—
					(A)$215,000,000 shall be for
			 Human Research;
					(B)$14,000,000 shall be for
			 the Commercial Orbital Transportation System demonstration program;
					(C)$50,000,000 shall be for
			 commercial crew transportation-related activities;
					(D)$4,156,300,000 shall be
			 for the restructured exploration program described in section 202; and
					(E)$100,000,000 shall be for
			 the loan and loan guarantee program described in section 243.
					(5)For Space Operations,
			 $4,594,300,000, of which—
					(A)$989,100,000 shall be for
			 the Space Shuttle program;
					(B)$2,804,800,000 shall be
			 for the ISS, of which $75,000,000 shall be for fundamental space life science
			 and physical sciences and related technology research using ground-based,
			 free-flyer, and ISS facilities, including ISS National Laboratory
			 research;
					(C)$60,000,000 shall be for
			 the Post-Shuttle Workforce Transition Initiative grant program described in
			 section 223; and
					(D)$740,400,000 shall be for
			 Space and Flight Support, of which $50,000,000 shall be for the 21st Century
			 Launch Complex Initiative.
					(6)For Education,
			 $145,800,000.
				(7)For Cross-Agency Support
			 Programs, $3,111,400,000.
				(8)For Construction and
			 Environmental Compliance and Restoration, $407,300,000, of which $10,000,000 is
			 an augmentation to the President’s requested funding level in order to support
			 the NASA laboratory revitalization initiative described in section 701.
				(9)For Inspector General,
			 $38,400,000.
				102.Fiscal year
			 2012There are authorized to
			 be appropriated to the Administrator for fiscal year 2012 $19,450,000,000, to
			 be allocated as follows:
				(1)For Science,
			 $5,278,600,000 of which—
					(A)$1,944,500,000 shall be
			 for Earth Science;
					(B)$1,547,200,000 shall be
			 for Planetary Science;
					(C)$1,109,300,000 shall be
			 for Astrophysics;
					(D)$672,600,000 shall be for
			 Heliophysics, of which $25,000,000 shall be an augmentation to the Explorers
			 program; and
					(E)$5,000,000 shall be an
			 augmentation to the total amount provided under subparagraphs (C) and (D) for
			 Astrophysics and Heliophysics in order to augment the funding for the Science
			 Mission Directorate’s suborbital research programs, to be allocated between the
			 Astrophysics and Heliophysics suborbital programs at the Administrator’s
			 discretion.
					(2)For Aeronautics,
			 $598,700,000, of which $78,900,000 shall be for the Aviation Safety Program,
			 $80,400,000 shall be for the Aeronautics Test Program, $83,900,000 shall be for
			 the Airspace Systems Program, $233,500,000 shall be for Fundamental
			 Aeronautics, and $122,000,000 shall be for Integrated Systems Research.
				(3)For Space Technology,
			 $1,012,200,000.
				(4)For Exploration,
			 $4,881,800,000 of which—
					(A)$215,000,000 shall be for
			 Human Research;
					(B)$50,000,000 shall be for commercial crew
			 transportation-related activities;
					(C)$4,516,800,000 shall be
			 for the restructured exploration program described in section 202; and
					(D)$100,000,000 shall be for
			 the loan and loan guarantee program described in section 243.
					(5)For Space Operations,
			 $3,930,300,000, of which—
					(A)$86,100,000 shall be for
			 the Space Shuttle program;
					(B)$3,033,600,000 shall be
			 for the ISS, of which $100,000,000 shall be for fundamental space life science
			 and physical sciences and related technology research using ground-based,
			 free-flyer, and ISS facilities, including ISS National Laboratory
			 research;
					(C)$40,000,000 shall be for the Post-Shuttle
			 Workforce Transition Initiative grant program described in section 223;
			 and
					(D)$770,600,000 shall be for
			 Space and Flight Support, of which $50,000,000 shall be for the 21st Century
			 Launch Complex Initiative.
					(6)For Education,
			 $145,800,000.
				(7)For Cross-Agency Support
			 Programs, $3,189,600,000.
				(8)For Construction and
			 Environmental Compliance and Restoration, $373,800,000, of which $10,000,000 is
			 an augmentation to the President’s requested level in order to support the NASA
			 laboratory revitalization initiative described in section 701.
				(9)For Inspector General,
			 $39,200,000.
				103.Fiscal year
			 2013There are authorized to
			 be appropriated to the Administrator for fiscal year 2013 $19,960,000,000, to
			 be allocated as follows:
				(1)For Science,
			 $5,569,500,000, of which—
					(A)$2,089,500,000 shall be
			 for Earth Science;
					(B)$1,591,200,000 shall be
			 for Planetary Science;
					(C)$1,149,100,000 shall be
			 for Astrophysics;
					(D)$734,700,000 shall be for
			 Heliophysics, of which $55,000,000 shall be an augmentation to the Explorers
			 program; and
					(E)$5,000,000 shall be an
			 augmentation to the total amount provided under subparagraphs (C) and (D) for
			 Astrophysics and Heliophysics in order to augment the funding for the Science
			 Mission Directorate’s suborbital research programs, to be allocated between the
			 Astrophysics and Heliophysics suborbital programs at the Administrator’s
			 discretion.
					(2)For Aeronautics,
			 $609,400,000, of which $81,200,000 shall be for the Aviation Safety Program,
			 $79,600,000 shall be for the Aeronautics Test Program, $87,300,000 shall be for
			 the Airspace Systems Program, $239,000,000 shall be for Fundamental
			 Aeronautics, and $122,300,000 shall be for Integrated Systems Research.
				(3)For Space Technology,
			 $1,059,700,000.
				(4)For Exploration,
			 $4,888,500,000 of which—
					(A)$215,000,000 shall be for
			 Human Research;
					(B)$5,000,000, shall be for
			 the Exploration Technology and Demonstration program;
					(C)$5,000,000 shall be for
			 the Exploration Precursor Robotic Missions program;
					(D)$50,000,000 shall be for commercial crew
			 transportation-related activities;
					(E)$4,513,500,000 shall be
			 for the restructured exploration program described in section 202; and
					(F)$100,000,000 shall be for
			 the loan and loan guarantee program described in section 243.
					(5)For Space Operations,
			 $3,993,300,000, of which—
					(A)$3,179,400,000 shall be
			 for the ISS, of which $100,000,000 shall be for fundamental space life science
			 and physical sciences and related technology research using ground-based,
			 free-flyer, and ISS facilities, including ISS National Laboratory
			 research;
					(B)$40,000,000 shall be for the Post-Shuttle
			 Workforce Transition Initiative grant program described in section 223;
			 and
					(C)$773,900,000 shall be for
			 Space and Flight Support, of which $50,000,000 shall be for the 21st Century
			 Launch Complex Initiative.
					(6)For Education,
			 $145,800,000.
				(7)For Cross-Agency Support
			 Programs, $3,276,800,000.
				(8)For Construction and
			 Environmental Compliance and Restoration, $376,900,000, of which $10,000,000 is
			 an augmentation to the President’s requested funding level in order to support
			 the NASA laboratory revitalization initiative described in section 701.
				(9)For Inspector General,
			 $40,100,000.
				IIHuman Space
			 Flight
			AExploration
				201.Reaffirmation of
			 exploration policyCongress
			 reaffirms its support for the exploration policy set forth in sections 401 and
			 402 of the National Aeronautics and Space Administration Authorization Act of
			 2008 (Public Law 110–422; 122 Stat. 4788-4789).
				202.Restructured
			 Exploration program
					(a)RequirementsNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall develop a plan to restructure
			 the exploration program in existence prior to fiscal year 2011 in order to
			 develop and demonstrate in an integrated manner and as expeditiously and
			 efficiently as practicable a governmentally owned crew transportation system
			 and heavy lift transportation system that satisfies the following
			 requirements:
						(1)The plan shall make maximum practicable use
			 of the design, development, and test work completed to date on the Orion crew
			 exploration vehicle, Ares I crew launch vehicle, heavy lift launch vehicle
			 system, and associated ground support and exploration enabling systems,
			 including spacesuit development and related life support technology, and take
			 best advantage of investments and contracts implemented to date.
						(2)The performance capabilities of the crew
			 transportation system shall be phased in a manner that is consistent with
			 available and anticipated resources, with the initial operational goal of
			 having the crew transportation system developed under this section available to
			 assure crewed access to low-Earth orbit and the ISS no later than December 31,
			 2015, in order to minimize the duration of the United States human space flight
			 gap following the retirement of the Space Shuttle fleet. If one or more United
			 States commercial entities are certified to provide ISS crew transportation and
			 rescue services, the crew transportation system developed under this section
			 shall be available as a backup ISS crew transportation and rescue service as
			 needed but shall not be utilized as the primary means of ISS crew
			 transportation and rescue or otherwise compete with the commercial system for
			 ISS crew transportation and rescue services.
						(3)The crewed spacecraft
			 element of the crew transportation system shall be evolvable on a continuous
			 development path to support—
							(A)ISS crew transportation
			 and rescue capability;
							(B)non-ISS missions to,
			 from, and in low-Earth orbit; and
							(C)human missions beyond
			 low-Earth orbit.
							(4)The crew transportation
			 system shall be able to serve as a testbed for demonstrating operations
			 concepts for exploration missions beyond low-Earth orbit, as well as for
			 demonstrating technologies and carrying out risk reduction for the heavy lift
			 launch vehicle development program.
						(5)The crew transportation
			 system shall have predicted levels of safety during ascent to low-Earth orbit,
			 transit, and descent from low-Earth orbit that are not less than those required
			 of the Ares I/Orion configuration that has completed program preliminary design
			 review.
						(6)In order to make the most
			 cost-effective use of the funds available for the restructured exploration
			 program, the Administrator shall pursue the expeditious and cost-efficient
			 development of a heavy lift launch system that utilizes the systems and flight
			 and ground test activities of the crew transportation system developed under
			 this section to the maximum extent practicable. In developing the heavy lift
			 launch vehicle—
							(A)the heavy lift launch
			 vehicle shall be sized to enable challenging missions beyond low-Earth orbit
			 and evolvable on a continuous development path to enable the efficient and
			 cost-effective conduct of crewed missions to the full range of destinations
			 envisioned in the National Aeronautics and Space Administration Authorization
			 Act of 2008, namely Lagrangian points, the Moon, near-Earth objects, and Mars
			 and its moons;
							(B)not later than 180 days after the date of
			 enactment of this Act, the Administrator shall carry out a review of the heavy
			 lift launch vehicle requirements needed to support crewed missions to the full
			 range of destinations envisioned in the National Aeronautics and Space
			 Administration Authorization Act of 2008, and shall select an exploration
			 launch vehicle architecture to meet those requirements;
							(C)the development of the heavy lift launch
			 vehicle authorized in this paragraph shall be completed as expeditiously as
			 possible within available resources and shall take maximum benefit from the
			 prior investments made in the Orion, Ares I, and heavy lift projects and from
			 investments made in the restructured program on the development, demonstration,
			 and test of the crew transportation system; and
							(D)the Administrator shall strive to meet the
			 goal of having the heavy lift launch vehicle authorized in this paragraph
			 available for operational missions by the end of the current decade.
							(b)Implementation of
			 restructured programThe restructured exploration program shall
			 be implemented in a manner that—
						(1)facilitates the planned transition of Space
			 Shuttle program personnel to the restructured exploration program upon the
			 retirement of the Space Shuttle fleet, while providing for cost effective
			 management and vehicle development;
						(2)provides for a robust
			 flight and ground test and demonstration program;
						(3)streamlines program
			 management processes to the maximum extent practicable while ensuring that the
			 Government’s ability to meet its responsibilities for cost discipline, safety,
			 and mission assurance is maintained;
						(4)working with industry, eliminates
			 unnecessary NASA and industry institutional infrastructure, other fixed costs,
			 processes, and oversight, reducing exploration program fixed costs to the
			 extent practicable and maximizing the program’s affordability;
						(5)incentivizes, through
			 innovative management practices, NASA program and project managers and industry
			 counterparts to establish and maintain realistic cost and schedule estimates,
			 and take necessary steps to avoid cost and schedule growth;
						(6)seeks to minimize to the
			 extent practicable the operating costs of the crew transportation system
			 developed under the restructured exploration program;
						(7)enables the restructured
			 exploration program to undertake in an incremental fashion increasingly
			 challenging uncrewed and crewed demonstration flights in and beyond low-Earth
			 orbit;
						(8)allows the systems
			 developed under the restructured exploration program to serve as potential
			 testbeds for the demonstration of key enabling exploration technologies and
			 operational capabilities; and
						(9)prepares for and enables
			 human missions to a variety of destinations in the inner solar system,
			 including cislunar space, the Moon, Lagrangian points, near-Earth objects, and
			 ultimately Mars and its moons.
						(c)Support
			 systemsThe restructured
			 exploration program shall continue work on ground systems and other
			 exploration-enabling technologies and capabilities needed to support the
			 exploration program, including spacesuit development, as expeditiously as
			 possible within available resources.
					(d)NASA launch support and
			 infrastructure modernization program for the restructured exploration
			 program
						(1)In
			 generalThe Administrator
			 shall carry out a program to prepare infrastructure at the Kennedy Space Center
			 that is needed to enable processing and launch of the elements of the
			 restructured exploration program, including simplifying vehicle interfaces and
			 other ground processing and payload integration areas to minimize overall
			 costs, enhance safety, and complement the purpose of this section.
						(2)ElementsThe program required by this section shall
			 include—
							(A)investments in support of the restructured
			 exploration program to—
								(i)improve processing and
			 launch operations at the Kennedy Space Center;
								(ii)enhance the overall
			 capabilities of the Eastern Range; and
								(iii)reduce the long-term
			 cost of operations and maintenance;
								(B)measures in support of
			 the restructured exploration program to provide multivehicle support and
			 improvements in payload processing; and
							(C)such other measures in
			 support of the restructured exploration program as the Administrator may
			 consider appropriate.
							(e)Report on NASA launch
			 support and infrastructure modernization program for the restructured
			 exploration programNot later
			 than 180 days after the date of enactment of this Act, the Administrator shall
			 submit to the appropriate committees of the Congress a report on the plan for
			 the implementation of the program authorized in subsection (d).
					(f)International
			 collaborationThe Administrator shall explore potential
			 international collaborations that would enable more ambitious exploration
			 missions in a timely manner and within available resources than would otherwise
			 be possible, such as human lunar landings or the incremental establishment of a
			 lunar research outpost.
					203.Space
			 radiation
					(a)StrategyThe
			 Administrator shall develop a space radiation mitigation and management
			 strategy and implementation plan that includes key milestones, a timetable, and
			 estimation of budget requirements. The strategy shall include a mechanism to
			 coordinate NASA research, technology, facilities, engineering, operations, and
			 other functions required to support the strategy and plan. The Administrator
			 shall transmit the strategy and plan to the Congress not later than 1 year
			 after the date of enactment of this Act.
					(b)Space Radiation
			 Research FacilitiesThe Administrator, in consultation with the
			 heads of other appropriate Federal agencies, shall assess the national
			 capabilities for carrying out critical ground-based research on space radiation
			 biology, and shall identify any issues that could affect the ability to carry
			 out that research.
					(c)Research on Solar
			 Particle EventsThe Administrator shall carry out research on
			 solar particle events to improve the predictions and forecasts of solar
			 particle events that could affect human missions beyond low-Earth orbit.
					(d)Radiation research on
			 non-human primates
						(1)In
			 generalThe Administrator shall transmit to the Congress not
			 later than 1 year after the date of enactment of this Act a report on prior
			 radiation research on non-human primates and the justification and rationale
			 for any additional research involving non-human primates.
						(2)ConsultationIn
			 preparing the report, the Administrator shall consult with other Government
			 agencies that have previously conducted radiation research on non-human
			 primates.
						BInternational Space
			 Station
				211.Extension of ISS
			 operations
					(a)In
			 generalThe Administrator
			 shall, in consultation with the ISS partners, take all necessary measures to
			 support the operation and full utilization of the International Space Station
			 through at least the year 2020, if it can continue to be operated safely over
			 that period. The Administrator shall, in consultation with the ISS partners,
			 seek to minimize to the extent practicable the operating costs of the
			 ISS.
					(b)Vehicle and component
			 review
						(1)In
			 generalIn carrying out subsection (a), the Administrator
			 shall—
							(A)conduct an in-depth
			 assessment of all essential modules, operational systems and components,
			 structural elements, and permanent scientific equipment on board or planned for
			 delivery and installation aboard the ISS, including both United States and
			 international partner elements, to determine anticipated spare or replacement
			 requirements to ensure complete, effective, and safe function and full
			 scientific utilization of the ISS; and
							(B)provide the completed
			 assessment to the Congress within 90 days after the date of enactment of this
			 Act.
							(2)Requirements of
			 assessmentThe results of the required assessment shall include,
			 at a minimum, the following:
							(A)The identification of
			 spare or replacement elements and parts currently produced, in inventory, or on
			 order, and the state of readiness and schedule for delivery to the ISS,
			 including the planned transportation means for such delivery. Each element
			 identified shall include a description of its location, function, criticality
			 for system integrity, and specifications regarding size, weight, and necessary
			 configuration for launch and delivery.
							(B)The identification of
			 anticipated requirements for spare or replacement elements not currently in
			 inventory or on order, a description of their location, function, criticality
			 for system integrity, the anticipated cost and schedule for design,
			 procurement, manufacture and delivery, and specifications regarding size,
			 weight, and necessary configuration for launch and delivery, including
			 available launch vehicles capable of transportation of such items to the
			 ISS.
							(C)The identification of
			 spare or replacement parts existing or planned that due to size, weight, and
			 launch configuration can only be carried to the ISS by the Space
			 Shuttle.
							(3)Comptroller
			 GeneralThe Administrator shall enable the Comptroller General to
			 monitor and, as appropriate, participate in the assessment required by
			 paragraph (1) in such a way as to enable the Comptroller General to provide to
			 the Congress an independent review of the assessment.
						212.ISS research
			 management institution
					(a)DesignationPursuant to section 507 of the National
			 Aeronautics and Space Administration Authorization Act of 2005 (42 U.S.C.
			 16767), the Administrator shall designate an independent, nonprofit United
			 States institution, based on the result of a competitive solicitation, for the
			 management of fundamental space life science and physical sciences and related
			 technology research to be conducted on the ISS, as well as all research,
			 including United States commercial research, that is funded by non-NASA United
			 States domestic entities and carried out on the ISS.
					(b)ResponsibilitiesThe
			 research management institution designated under subsection (a) shall make
			 recommendations to the Administrator for—
						(1)competitively selecting,
			 prioritizing, and overseeing United States ISS research projects across all
			 United States users, sponsors, and disciplines, including domestic entities
			 other than NASA, seeking to carry out research on the ISS;
						(2)establishing a process
			 for governance of United States ISS research users;
						(3)conducting outreach and
			 education to enhance the utilization of the ISS; and
						(4)providing easily
			 accessible information on the United States capabilities, research facilities,
			 and resources associated with the United States research use of the ISS.
						(c)DeviationsIf the Administrator takes actions that
			 deviate from the recommendations provided by the research management
			 institution under subsection (b), the Administrator shall transmit to the
			 Congress a report explaining the reasons for such deviation.
					(d)Other government
			 contractsOther government agencies engaged in research and
			 development are authorized to enter into contracts with the nonprofit
			 organization designated under subsection (a) if it is determined by those
			 agencies to be beneficial to meeting their mission requirements for use of the
			 ISS.
					213.ISS research
			 management plan
					(a)In
			 generalThe Administrator, in
			 coordination with the Associate Administrator for the Space Operations Mission
			 Directorate, shall require that the institution designated under section 212(a)
			 prepare for the Administrator a United States ISS research management plan
			 that—
						(1)establishes a process for
			 selecting United States ISS research;
						(2)identifies the expertise
			 and support available to researchers selected to carry out research on the
			 ISS;
						(3)establishes a process for
			 determining allocation schedules for research to be carried out on the
			 ISS;
						(4)establishes a process for
			 accommodating logistical and transportation requirements for ISS research
			 payloads;
						(5)prescribes flight
			 schedules for research payloads to the ISS (and research materials to be
			 returned to Earth, if necessary); and
						(6)addresses other factors
			 associated with the selection, management, and oversight of United States ISS
			 research.
						(b)Transmittal to
			 CongressThe plan shall be
			 transmitted to the Congress not later than 2 years after the date of enactment
			 of this Act.
					214.Outreach plan for
			 United States ISS researchNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 shall transmit to the Congress a plan prepared by the institution designated
			 under section 212(a) for broadening and enhancing the outreach to potential
			 United States Government, academic, and commercial users of the ISS.
				215.ISS cargo resupply
			 requirements and contingency capacity through 2020
					(a)In
			 GeneralThe Administrator shall ensure the availability of ISS
			 cargo resupply capacity to support the full and productive utilization and the
			 extended operations of the ISS through the year 2020.
					(b)AssessmentThe
			 Administrator shall conduct an assessment of the ISS cargo resupply capacity
			 required to support the enhanced research utilization and extended operations
			 of the ISS through 2020. The assessment shall describe the methodology and
			 assumptions used to define the cargo requirements and provide a breakdown of
			 the cargo resupply requirements (upmass and downmass) to support scientific
			 research, other research and development, operations and maintenance, crew
			 supplies, and other necessary activities. In addition, the assessment shall
			 identify the systems to be used for ISS cargo resupply, the amount of cargo
			 those systems will transport, and the timeline for cargo resupply services to
			 the ISS.
					(c)Additional resupply
			 optionsThe Administrator
			 shall explore with ISS partners options for ensuring the provision of needed
			 upmass to and downmass from the ISS in the event that adequate commercial cargo
			 resupply capabilities are not available during any extended period after the
			 date that the Space Shuttle is retired. Before relying on ISS partners to
			 upmass or downmass cargo, the Administrator must certify to the Congress that
			 no United States or commercial cargo resupply capabilities are
			 available.
					216.Centrifuge
					(a)AssessmentThe
			 Administrator shall carry out an assessment of innovative options for deploying
			 a variable-gravity centrifuge on the ISS. The assessment shall identify the
			 requirements for a variable-gravity centrifuge to support fundamental and
			 applied research on the ISS, including research to help mitigate the risk of
			 long-term spaceflight beyond low-Earth orbit. The assessment shall also—
						(1)review the requirements
			 for development, launch, and operation of the facility on the ISS;
						(2)provide an estimate of
			 the potential cost and timeline for developing and deploying the centrifuge
			 capabilities evaluated as part of the assessment;
						(3)evaluate the status of
			 previous work on development of an in-flight centrifuge for the ISS and the
			 cost and time that would be required to complete the work and launch the
			 facility; and
						(4)identify the potential
			 for international collaboration and other potential partnerships or innovative
			 acquisition approaches that could facilitate the development and deployment of
			 a centrifuge facility for the ISS.
						(b)Transmittal to
			 CongressThe Administrator
			 shall transmit the assessment described in subsection (a) to the Congress not
			 later than 1 year after the date of enactment of this Act.
					217.Exploration technology
			 development using the ISS
					(a)PlanThe Administrator shall develop priorities
			 for technology development, testing, and demonstration activities that enable
			 and support NASA’s long-term plans for exploration beyond low-Earth orbit and
			 that require the capabilities of the ISS, and shall develop a plan, including
			 milestones, a schedule, and an estimate of resource requirements, for carrying
			 out the prioritized activities. The plan shall be developed for the period of
			 fiscal years 2011 through 2020.
					(b)Transmittal to
			 CongressThe Administrator
			 shall transmit the plan developed under subsection (a) to the Congress not
			 later than 270 days after the date of enactment of this Act.
					218.Fundamental space life
			 science and physical sciences and related technology research
					(a)Strategic Plan for
			 Science and Technology Research
						(1)DevelopmentThe
			 Administrator, in consultation with academia, other Federal agencies, and other
			 potential stakeholders, shall develop a strategic plan for carrying out
			 competitive, peer-reviewed fundamental space life science and physical sciences
			 and related technology research, including research on phenomena such as the
			 response of fluids and materials to reduced gravity environments that need to
			 be understood in developing exploration-related technologies and systems. The
			 plan shall—
							(A)address the facilities
			 and instrumentation that would enable and facilitate such research;
							(B)be consistent with the
			 priorities and recommendations established by the National Academies in its
			 decadal survey of life and microgravity sciences;
							(C)provide a research
			 timeline and identify the resource requirements for its implementation;
							(D)include an estimate of
			 the number of students, including undergraduate, graduate, and post-doctoral
			 students, and early-career researchers that would be supported in carrying out
			 the plan; and
							(E)identify—
								(i)criteria for the proposed
			 space research, including—
									(I)a justification for the
			 research to be carried out in the space microgravity environment;
									(II)the use of model
			 systems;
									(III)the testing of flight
			 hardware to understand and ensure its functioning in the microgravity
			 environment;
									(IV)the use of controls to
			 help distinguish among the direct and indirect effects of microgravity, among
			 other effects of the flight or space environment;
									(V)approaches for
			 facilitating data collection, analysis, and interpretation;
									(VI)procedures to ensure
			 repetition of experiments as needed; and
									(VII)support for timely
			 presentation of the peer-reviewed results of the research;
									(ii)instrumentation required
			 to support the measurements and analysis of the research to be carried out
			 under the strategic plan, including the potential use of instrumentation
			 developed by other countries and the potential for a variable-gravity
			 centrifuge to support the research;
								(iii)the capabilities needed
			 to support direct, real-time communications between astronauts working on
			 research experiments onboard the ISS and the principal investigator on the
			 ground; and
								(iv)a process for involving
			 the external user community in research planning, including planning for
			 relevant flight hardware and instrumentation, and for utilization of the ISS,
			 free flyers, or other research platforms.
								(2)Transmittal to
			 CongressNot later than 1
			 year after the date of enactment of this Act, the Administrator shall transmit
			 the strategic plan developed under paragraph (1) to the Congress.
						(b)Integrated research
			 management organization
						(1)Responsible
			 Official
							(A)In
			 generalThe Administrator
			 shall ensure that a responsible official is designated at NASA headquarters to
			 lead a competitive, integrated basic and applied research program in
			 fundamental space life science and physical sciences and related
			 technology.
							(B)ResponsibilitiesThe
			 official designated under subparagraph (A) shall be responsible for—
								(i)leading near-term and
			 long-term strategic planning pursuant to the research plan developed under
			 subsection (a);
								(ii)ensuring the input of
			 the external user community in science planning processes;
								(iii)ensuring the
			 implementation of an integrated, multidisciplinary and interdisciplinary,
			 competitive research program in fundamental space life and physical sciences
			 and related technology;
								(iv)supporting the
			 appropriate interaction of research investigators and agency managers and
			 engineers in planning, designing, testing, and operations related to such
			 research projects;
								(v)monitoring progress of
			 the program in achieving the objectives and milestones identified in the
			 strategic plan developed under subsection (a)(1); and
								(vi)other functions required
			 to support the research program under this section.
								(C)Coordination and
			 communicationsThe
			 Administrator shall ensure that the responsible official coordinates and
			 communicates the fundamental space life science and physical sciences and
			 related technology research activities with relevant entities within NASA, with
			 the ISS research management institution designated under section 212(a), and
			 with other relevant agencies and organizations.
							(2)Budget
			 requestThe Administrator
			 shall, as part of the annual NASA fiscal year budget request—
							(A)identify and include a
			 description of research being carried out pursuant to section 204 of the
			 National Aeronautics and Space Administration Authorization Act of 2005 (42
			 U.S.C. 16633);
							(B)identify the percentage
			 of the total research budget for ISS research that the research described in
			 subparagraph (A) represents; and
							(C)identify the programs
			 proposed for carrying out research activities on the ISS and the proposed
			 funding to support those research programs, including a breakdown for each of
			 the programs identified of the funding requested for competitive grants.
							CSpace Shuttle
				221.Contingent
			 authorization of additional space shuttle mission
					(a)Sense of the
			 CongressIt is the sense of
			 the Congress that it is very important, in view of the extension of the life of
			 the ISS until at least 2020, for the Shuttle fleet to leave the ISS in the best
			 possible configuration for the post-Shuttle era and that NASA should take all
			 necessary steps to ensure the continued viability of the ISS in the event that
			 there are delays in the delivery or the inability to deliver critical parts and
			 supplies once the Shuttle is retired.
					(b)Contingent
			 Authorization of Additional Shuttle Mission Beyond the Planned
			 ManifestThe Administrator is authorized to conduct 1 additional
			 Space Shuttle mission to the ISS beyond the missions contained in the flight
			 manifest as of February 1, 2010, if—
						(1)the Administrator
			 determines that an additional Space Shuttle mission is a useful and necessary
			 step to reduce risks to the operation and utilization of the ISS that are
			 associated with the retirement of the Shuttle fleet; and
						(2)the conditions in
			 subsection (c) have been met.
						(c)ConditionsIn
			 order to comply with subsection (b), the Administrator shall determine and
			 certify that all of the following conditions have been met:
						(1)The importance of
			 conducting the additional Space Shuttle mission to the ISS outweighs the risks
			 associated with conducting a Shuttle mission without a backup Shuttle
			 launch-on-need capability.
						(2)Any actions resulting
			 from safety inspections and reviews required by NASA’s Orbiter Modification
			 Down Period (OMDP) and other safety guidance have been successfully
			 addressed.
						(3)Workarounds addressing
			 mandatory OMDP requirements, if any, have been identified and the associated
			 risks have been characterized.
						(4)The Aerospace Safety
			 Advisory Panel has reviewed the safety issues associated with the additional
			 Shuttle mission as well as NASA’s plans to mitigate any identified
			 risks.
						(d)Contingent
			 authorization of appropriationsIn the event that the additional
			 Shuttle flight to the ISS is authorized, funding for the incremental costs
			 associated with the additional mission is authorized as follows from within
			 funds authorized in title I:
						(1)For fiscal year 2011,
			 $700,000,000, to be taken in the amounts specified below from within the
			 funding for the following accounts and transferred to the Space Shuttle
			 account:
							(A)$175,000,000 from the
			 ISS, except that at least $50,000,000 shall remain available for fundamental
			 space life and physical sciences and related technology research.
							(B)$525,000,000 from the
			 restructured exploration program.
							(2)For Fiscal Year 2012, $200,000,000, to be
			 taken from within the funding for the ISS and transferred to the Space Shuttle
			 account, except that at least $50,000,000 shall remain available for
			 fundamental space life and physical sciences and related technology
			 research.
						222.Expanded scope of
			 Space Shuttle Transition Liaison OfficeSection 613(b) of the National Aeronautics
			 and Space Administration Authorization Act of 2008 (42 U.S.C. 17761(b)) is
			 amended—
					(1)in paragraph (1), by
			 striking Space Shuttle Transition Liaison Office and inserting
			 Post-Shuttle Transition Liaison Office; and
					(2)in paragraph (3), by
			 striking 2 years after the completion of the last Space Shuttle
			 flight and inserting 2 years after the award of the final grant
			 under section 223 of the National Aeronautics
			 and Space Administration Authorization Act of
			 2010.
					223.Post-Shuttle workforce
			 transition initiative grant program
					(a)Establishment
						(1)In
			 generalThe Administrator, acting through the Post-Shuttle
			 Transition Liaison Office established under section 613(b) of the National
			 Aeronautics and Space Administration Authorization Act of 2008 (42 U.S.C.
			 17761(b)), as amended by
			 section 222, is authorized to make grants for
			 the establishment, operation, coordination, and implementation of aerospace
			 workforce and community transition strategies.
						(2)TransferThe
			 Administrator may transfer amounts made available under this section to other
			 Federal agencies for the purpose of assisting in the transition of aerospace
			 workers and communities adversely affected by the termination of the Space
			 Shuttle program.
						(b)Use of
			 fundsA recipient of a grant under
			 subsection (a) shall use the funds made
			 available through the grant to—
						(1)conduct community and
			 business outreach;
						(2)develop and implement
			 regional revitalization and facilities reuse strategies;
						(3)support entrepreneurship
			 and new business development initiatives; and
						(4)support workforce
			 retraining.
						224.Disposition of
			 orbiter vehicles
					(a)In
			 GeneralUpon the termination
			 of the Space Shuttle Program, the Administrator shall decommission any
			 remaining Space Shuttle orbiter vehicles according to established safety and
			 historic preservation procedures prior to their designation as surplus
			 government property. The orbiter vehicles shall be made available and located
			 for display and maintenance through a competitive procedure that takes into
			 account geographical diversity, established pursuant to the disposition plan
			 developed under section 613(a) of the National Aeronautics and Space
			 Administration Act of 2008 (42 U.S.C. 17761(a)), with priority consideration
			 given to eligible applicants meeting all conditions of that plan which would
			 provide for the display and maintenance of orbiters at locations with the best
			 potential value to the public, including where the location of the orbiters can
			 advance educational opportunities in science, technology, engineering, and
			 mathematics disciplines, and with an historical relationship with the Space
			 Shuttle orbiters.
					(b)Smithsonian Institution
			 OrbiterNotwithstanding the procedures in subsection (a), the
			 Smithsonian Institution shall be entitled to receive one of the remaining Space
			 Shuttle orbiter vehicles. The Administrator shall collaborate with the
			 Secretary of the Smithsonian Institution to determine which orbiter the
			 Smithsonian Institution shall receive, and otherwise determine the timing and
			 procedures of transfer from NASA to the Smithsonian Institution. The
			 Smithsonian Institution, which, as of the date of enactment of this Act, houses
			 the Space Shuttle Enterprise, shall determine any new location for the
			 Enterprise.
					(c)Display and
			 MaintenanceThe orbiter vehicles made available under subsection
			 (a) shall be displayed and maintained through agreements and procedures
			 established pursuant to section 613(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2008 (42 U.S.C. 17761(a)).
					DSpace and Flight
			 Support
				231.21st Century Space
			 Launch Complex Initiative
					(a)PurposeFunding authorized in title I for the 21st
			 Century Space Launch Complex Initiative shall be available to carry out the
			 following activities:
						(1)Investments to improve civil and national
			 security operations at the Kennedy Space Center and Cape Canaveral Air Force
			 Station to enhance the overall capabilities of the Eastern Range and to reduce
			 the long-term cost of operations and maintenance.
						(2)Measures to provide multivehicle support,
			 improvements in payload processing, and partnering at the Kennedy Space Center
			 and Cape Canaveral Air Force Station.
						(3)Measures to support the
			 restructured exploration program.
						(4)Such other measures
			 related to launch support and infrastructure modernization at the Kennedy Space
			 Center as the Administrator may consider appropriate to carry out NASA’s launch
			 operations.
						(b)Report on the 21st
			 Century Space Launch Complex Initiative
						(1)Report
			 requiredNot later than 60
			 days after the date of enactment of this Act, the Administrator shall submit to
			 the appropriate committees of the Congress a report on the plan for the
			 implementation of the 21st Century Space Launch Complex Initiative.
						(2)ElementsThe report required by this subsection
			 shall include—
							(A)a description of those initiatives tied to
			 the restructured exploration program;
							(B)a description of proposed
			 initiatives intended to be conducted jointly or in cooperation with Cape
			 Canaveral Air Force Station, Florida, or other installations or components of
			 the United States Government; and
							(C)a timetable for carrying
			 out activities and initiatives planned for the 21st Century Space Launch
			 Complex Initiative.
							ECommercial Crew
			 Transportation
				241.Affirmation of
			 policyThe Congress affirms
			 the policy of—
					(1)making use of United
			 States commercially provided ISS crew transportation and crew rescue services
			 to the maximum extent practicable;
					(2)limiting, to the maximum
			 extent practicable, the use of the system developed under section 202 to
			 non-ISS missions once commercial crew transportation and crew rescue services
			 that meet safety requirements become operational; and
					(3)facilitating, to the
			 maximum extent practicable, the transfer of NASA-developed technologies to
			 United States commercial orbital human space transportation companies in order
			 to help promote the development of commercially provided ISS crew
			 transportation and crew rescue services.
					242.Commercial crew and
			 related commercial space initiatives
					(a)Commercial services
			 opportunitiesNASA shall
			 seek, to the extent practicable, to make use of commercially available space
			 services, including commercially available services to transport United States
			 Government astronauts to and from the ISS, provided that—
						(1)those commercial services
			 have demonstrated the capability to meet NASA-specified ascent, transit, entry,
			 and ISS proximity operations safety requirements;
						(2)the services provider has
			 completed, and NASA has verified, crewed flight demonstrations or operational
			 flights that comply with NASA standards, policies, and procedures; and
						(3)the per-seat cost to the United States is
			 not greater than the per-seat cost for the system developed under section
			 202.
						(b)Human-ratingThe
			 Administrator shall establish requirements, standards, and processes for the
			 human rating of space transportation systems that are equivalent to NASA safety
			 processes and procedures.
					(c)Technology
			 transferThe Administrator shall make available, on a
			 nonexclusive basis, NASA-developed technologies for transfer to potential
			 United States commercial orbital human space transportation companies. NASA
			 shall determine the appropriate means, through cost-reimbursable arrangements
			 or other mechanisms, to transfer the technologies.
					(d)Technical Assistance
			 and FacilitiesThe Administrator shall make available, to the
			 extent practicable, NASA facilities and equipment to assist in the testing and
			 demonstration of commercial crew transportation systems, including those
			 associated with NASA’s safety and mission assurance activities, such as NASA’s
			 Independent Verification and Validation facility for software verification. The
			 Administrator shall determine the appropriate means, through cost-reimbursable
			 arrangements, agreements entered into under section 203(c)(5) of the National
			 Aeronautics and Space Act of 1958 (42 U.S.C. 2473(c)(5)), or other mechanisms,
			 to provide technical assistance and access to facilities to the commercial
			 space sector.
					(e)NASA Insight and
			 Oversight ProcessesAny company that seeks to provide commercial
			 crew transportation services under contract to NASA shall enter into an
			 arrangement with NASA that allows NASA to obtain ongoing insight into the
			 design methodologies, processes, technologies, test data, and production and
			 quality control practices employed in the development of the commercial crew
			 transportation system throughout the development, test, demonstration, and
			 production phases. NASA may offer early warning of conditions that could lead
			 NASA to withhold certification of the crew transportation systems for the
			 flight of United States Government personnel or to decline to enter into a
			 contract for services. NASA may not require the company to make changes to its
			 design, technologies, or processes during the development, test, demonstration,
			 or production phases.
					(f)Contracts for
			 Commercially Available ISS crew transportation and Crew Rescue
			 Services
						(1)Certification of safety
			 and reliabilityBefore
			 entering into a contract for the use of commercially available commercial crew
			 transportation or crew rescue services for United States Government astronauts,
			 the Administrator shall certify that a commercial ISS crew transportation and
			 crew rescue service provider with which a contract is planned has demonstrated
			 the safety and reliability of its systems for crew transportation and crew
			 rescue to be equivalent to NASA-promulgated safety and reliability policies,
			 procedures, and standards for human spaceflight. Individual certifications made
			 under this paragraph shall be provided to the Committee on Science and
			 Technology of the House of Representatives and to the Committee on Commerce,
			 Science, and Transportation of the Senate.
						(2)Flight
			 experienceThe Administrator shall not enter into any contract or
			 commit any United States Government funds for a commercial ISS crew
			 transportation or rescue service to a service provider until sufficient
			 successful flight experience has been accrued by the service provider’s system
			 to provide to NASA the safety-related and reliability-related data and
			 information needed to determine whether to fly its astronauts on that system.
			 The Administrator shall require an amount of demonstrated flight experience for
			 a commercial crew transportation system that is at least as much as NASA
			 requires under Alternative 1 as delineated in the NASA Policy Directive NPD
			 8610.7D, effective January 31, 2008, for common launch vehicle configurations
			 before Class A (high cost and high priority) payloads can be flown on
			 them.
						(3)Administrator’s
			 actionsTo facilitate the ability of commercial crew
			 transportation providers to comply with NASA human spaceflight safety and
			 reliability requirements, the Administrator shall—
							(A)develop and communicate
			 the human-rating requirements established under subsection (b) to commercial
			 space companies;
							(B)establish minimum
			 acceptable safety levels;
							(C)provide technical
			 assistance, to the maximum extent practicable, to the commercial space sector
			 in understanding and applying NASA human-rating requirements, standards, and
			 processes to commercial crew transportation and crew rescue systems;
							(D)establish and communicate
			 to the commercial sector the process NASA will apply for securing ongoing NASA
			 insight into the design methodologies, processes, technologies, test data, and
			 production and quality control practices employed in the development of the
			 commercial crew transportation system throughout the development, test,
			 demonstration, and production phases;
							(E)establish and communicate
			 to the commercial sector NASA’s process for certifying that commercial human
			 spaceflight systems (including mission control, operations, ground systems, and
			 other supporting infrastructure) comply with NASA human-rating requirements and
			 standards and related NASA policies and procedures for safety and reliability,
			 which process shall be no less stringent than the NASA policies and procedural
			 requirements established for launch of Class A (high cost and high priority)
			 payloads; and
							(F)ensure that the
			 certification established under subparagraph (E) includes independent
			 verification and validation of compliance with NASA policies, procedures, and
			 standards.
							(g)ASAP Review of NASA’s
			 Human-rating Requirements, Standards, and Processes
						(1)In
			 generalThe Aerospace Safety Advisory Panel shall conduct a
			 review to identify issues pertinent to the establishment of human-rating
			 requirements, standards, and processes for commercial crew transportation and
			 rescue systems that are proposed for transport of United States
			 astronauts.
						(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Aerospace Safety and Advisory Panel shall transmit
			 to the Congress a report describing—
							(A)the Panel’s assessment of
			 NASA’s currently established human-rating specifications and guidance;
							(B)the Panel’s view of the
			 mandatory safety requirements that must be met with regard to human rating;
			 and
							(C)the steps NASA and the
			 commercial space industry need to take to ensure that commercial crew
			 transportation and rescue vehicles have human rating requirements, standards,
			 and processes equivalent to those of NASA.
							(h)Indemnification and
			 LiabilityThe Administrator
			 shall not proceed with a request for proposals, award any contract, or commit
			 any United States Government funds for a commercial ISS crew transportation or
			 rescue service to be provided by a commercial service provider until all
			 indemnification and liability issues associated with the use of such systems by
			 the United States Government shall have been addressed and the Administrator
			 has provided to the Congress a report describing the indemnification and
			 liability provisions that are planned to be included in such contracts.
					(i)Predicted Level of
			 SafetyThe Administrator shall not award any contract or commit
			 any United States Government funds for a commercial ISS crew transportation
			 system service to a service provider unless that commercial crew transportation
			 system has a predicted level of safety during ascent to low-Earth orbit,
			 transit, and descent from low-Earth orbit that is not less than that specified
			 for the Government system in section 202(a)(5).
					243.Federal assistance for
			 the development of commercial orbital human space transportation
			 services
					(a)EstablishmentThe
			 Administrator shall establish a program to provide financial assistance in the
			 form of direct loans or loan guarantees to commercial entities for the costs of
			 development of orbital human space transportation systems.
					(b)Eligible
			 ProjectsA loan or loan guarantee may be made under such program
			 only for a project in the United States to develop commercial orbital human
			 space transportation systems that would be used to provide transportation
			 services to and from low-earth orbit.
					(c)Eligible
			 BorrowerA loan or loan guarantee may be made under such program
			 only for a borrower who is determined by the Administrator to be eligible under
			 the criteria established pursuant to
			 subsection (i).
					(d)LimitationsNo
			 loan or loan guarantee shall be made unless the Administrator determines
			 that—
						(1)there is a reasonable
			 prospect of repayment of the principal and interest on the obligation by the
			 borrower;
						(2)the amount of the obligation (when combined
			 with amounts available to the borrower from other sources which shall be a
			 minimum of 25 percent of the total expected project development cost) is
			 sufficient to carry out the total development project.
						(e)Superiority of
			 RightsThe rights of the Administrator, with respect to any
			 property acquired pursuant to a loan, shall be superior to the rights of any
			 other person with respect to the property.
					(f)Terms and
			 ConditionsNotwithstanding any other provision of law, a loan or
			 loan guarantee made pursuant to this section shall—
						(1)bear interest at an
			 annual rate, as determined by the Administrator, of—
							(A)in the case of a direct
			 loan—
								(i)the cost of borrowing to
			 the Department of the Treasury for obligations of comparable maturity;
			 or
								(ii)4 percent; and
								(B)in the case of a
			 guaranteed loan, the current applicable market rate for a loan of comparable
			 maturity; and
							(2)have a term not to exceed
			 30 years.
						(g)ConsultationIn
			 establishing the terms and conditions of a loan or loan guarantee under this
			 section, the Administrator shall consult with the Secretary of the
			 Treasury.
					(h)Fees
						(1)In
			 generalThe Administrator shall charge and collect fees for loans
			 and loan guarantees in amounts the Administrator determines are sufficient to
			 cover applicable administrative expenses.
						(2)AvailabilityFees
			 collected under this subsection shall—
							(A)be deposited by the
			 Administrator into the Treasury of the United States; and
							(B)remain available until
			 expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
							(3)LimitationIn
			 charging and collecting fees under paragraph (1), the Administrator shall take
			 into consideration the amount of the obligation.
						(i)RegulationsThe
			 Administrator shall issue final regulations before making any loan or loan
			 guarantee under the program. Such regulations shall include—
						(1)criteria that the
			 Administrator shall use to determine eligibility for loans and loan guarantees
			 under this section, including whether a borrower demonstrates that a
			 non-governmental market exists for the orbital human space transportation
			 service, as evidenced by written statements of interest from potential
			 purchasers of the services;
						(2)criteria that the
			 Administrator shall use to determine the amount of any fees charged under
			 subsection (h), including criteria related
			 to the amount of the obligation; and
						(3)any other policies,
			 procedures, or information necessary to implement this section.
						(j)Audit
						(1)Annual independent
			 auditsThe Administrator shall enter into an arrangement with an
			 independent auditor for annual evaluations of the program under this
			 section.
						(2)Comptroller General
			 reviewThe Comptroller General of the United States shall conduct
			 a biennial review of the Administrator’s execution of the program under this
			 section.
						(3)ReportThe
			 results of the independent audit under paragraph (1) and the Comptroller
			 General’s review under paragraph (2) shall be provided directly to the
			 Committee on Science and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
						(k)Report to
			 CongressConcurrent with the submission to the Congress of the
			 President’s annual budget request in each year after the date of enactment of
			 this section, the Administrator shall transmit to the Committee on Science and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report containing a summary of all
			 activities carried out under this section.
					(l)Minimizing
			 RiskThe Administrator shall promulgate regulations and policies
			 to carry out this section in accordance with Office of Management and Budget
			 Circular No. A-129, entitled Policies for Federal Credit Programs and
			 Non-Tax Receivables, as in effect on the date of enactment of this
			 section.
					(m)DefinitionsIn
			 this section:
						(1)CostThe
			 term cost has the meaning given such term under section 502 of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
						(2)ObligationThe
			 term obligation means the loan issued under this section or the
			 loan or other debt obligation that is guaranteed under this section.
						(3)ProgramThe
			 term program means the program established in
			 subsection (a).
						FGeneral
			 Provisions
				251.Use of program
			 fundsFor all programs
			 authorized under this title, authorized funds may be obligated only for
			 performance of the programs.
				IIIScience
			AEarth Science
				301.Earth science
			 applicationsThe Administrator
			 shall develop guidelines and procedures for entering into arrangements with
			 State, local, regional, tribal, and other Federal Government agencies that seek
			 to benefit from ongoing NASA technical information, capabilities, and support
			 related to Earth science applications and decision support systems. The
			 guidelines and procedures shall include a definition of the partnership,
			 milestones, cost-sharing, and project-relevant criteria for the project. The
			 guidelines and procedures shall define arrangements for reimbursement for
			 Government services, as appropriate, including the use of NASA spacecraft and
			 aircraft, sensors, equipment, facilities, and associated personnel for the
			 purpose of aiding State, local, regional, tribal, and other Federal Government
			 needs.
				302.Essential space-based
			 Earth science and climate measurementsThe Administrator, in cooperation with the
			 Administrator of NOAA and other relevant Federal agencies, shall enter into an
			 arrangement with the National Academies for a study, to be completed, and
			 transmitted to the Congress not later than 18 months after the date of
			 enactment of this Act, to provide a prioritized list and definition of
			 essential Earth science and climate measurements that should be collected with
			 space-based means, and maintained and archived by the Federal Government on a
			 continuous basis. The study shall also identify which measurements could
			 potentially be obtained through international partnerships, from data purchases
			 or other arrangements with private or commercial entities, or from other
			 relevant sources.
				303.Commercial remote
			 sensing data purchases pilot project
					(a)WorkshopNot
			 later than 9 months after the date of enactment of this Act, the Administrator
			 shall organize a workshop including relevant commercial remote sensing data
			 providers, scientists, and remote sensing data users, among other relevant
			 stakeholders, to identify the essential criteria for a pilot project for
			 purchasing commercial remote sensing data to support research in Earth science
			 and for applied uses of the data to address State, local, regional, and tribal
			 needs. The workshop shall address lessons learned and recommendations related
			 to past experience with commercial data purchases, including those outlined in
			 the National Research Council report entitled Toward New Partnerships in
			 Remote Sensing: Government, the Private Sector, and Earth Science
			 Research.
					(b)Pilot
			 ProjectNot later than 18 months after the date of enactment of
			 this Act, after consideration of the results of the workshop under subsection
			 (a) and after obtaining relevant information from potential commercial remote
			 sensing data providers and users of such data, the Administrator shall
			 establish a pilot project for the provision, through competitive solicitations,
			 of commercial remote sensing data to serve research and applied uses of the
			 data to serve State, local, regional, and tribal needs.
					304.Report on temperature
			 recordsNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall issue a report
			 to the Congress detailing the extent and degree to which NASA’s temperature
			 records overlap with the records at the Climatic Research Unit at the
			 University of East Anglia, the reasons for and sources of that overlap, and the
			 possibility that NASA’s temperature records have been compromised.
				BSpace Science
				311.Suborbital
			 programs
					(a)Responsible
			 Official
						(1)In
			 generalThe Administrator
			 shall ensure that an individual who shall report directly to the Associate
			 Administrator of the Science Mission Directorate is designated to lead NASA’s
			 suborbital and airborne program.
						(2)ResponsibilitiesThe
			 designated individual shall be responsible for—
							(A)leading near-term and
			 long-term strategic planning for the suborbital and airborne program;
							(B)ensuring the
			 implementation of strategic and other relevant plans;
							(C)integrating NASA’s
			 suborbital and airborne programs;
							(D)ensuring the productivity
			 of the suborbital facilities and assets as necessary to carry out the
			 plans;
							(E)coordinating NASA’s
			 suborbital activities with associated NASA offices and Centers, universities,
			 and other external institutions; and
							(F)monitoring progress on
			 meeting the strategic objectives for enhanced suborbital and airborne
			 activities, NASA workforce development, and integration of suborbital
			 activities within NASA’s overall plans and priorities.
							(b)Strategic
			 PlanNot later than 1 year
			 after the date of enactment of this Act, the Administrator shall provide to the
			 Congress a strategic plan to support the full and productive use of NASA’s
			 suborbital and airborne assets as a foundation for meeting its scientific
			 research, engineering, workforce development, and education goals and
			 objectives across NASA centers and mission directorates and in partnership with
			 universities and other relevant external institutions. The strategic plan
			 shall—
						(1)be developed in
			 consultation with relevant NASA offices and Centers and with input from
			 universities, nonprofit research institutions, and private industry;
						(2)identify the needs and
			 priorities for using NASA’s airborne and suborbital assets to support NASA’s
			 scientific research, engineering, workforce development, and educational
			 goals;
						(3)identify and prioritize
			 the required infrastructure investments, including maintenance, upgrades, and
			 any enhanced facility or equipment capabilities, that are required to carry out
			 the needs and priorities described in paragraph (2); and
						(4)provide an estimate of
			 the budget requirements and a schedule and timeline for implementing the plan.
						(c)Training and
			 Professional DevelopmentThe Administrator shall, to the extent
			 practicable, expand the opportunities within NASA’s suborbital programs for
			 training science and engineering students and for providing professional
			 development for early career professionals. Training and development activities
			 shall be expanded consistent with the goals and objectives of the strategic
			 plan to be developed under subsection (b).
					312.Review of Explorer
			 program
					(a)EstablishmentNot later than 120 days after the date of
			 enactment of this Act, the Administrator shall enter into an arrangement with
			 the National Academies to conduct a review of the Explorer Program and offer
			 any recommendations as it considers necessary.
					(b)ScopeSuch
			 review shall address at least the following:
						(1)A review of existing or recent Explorer
			 program elements such as NASA’s University Class Explorer (UNEX), Small
			 Explorer (SMEX), Medium Class Explorer (MIDEX), Explorers (EX), and Missions of
			 Opportunity to assess the degree of—
							(A)innovation in
			 instrumentation, and other technology and space mission elements;
							(B)flexibility and new
			 approaches in management and collaboration;
							(C)project implementation
			 within the planned budget and schedule; and
							(D)training opportunities
			 for space scientists and engineers.
							(2)The status, capability,
			 and availability of launch vehicles and infrastructure to support the Explorer
			 program elements.
						(3)Projected launch
			 capabilities and facilities for Explorers, including private sector launch
			 capabilities.
						(4)The frequency of Explorer
			 missions.
						(5)The balance of Explorer
			 missions among theme areas and between larger and smaller mission sizes.
						(6)The opportunities and
			 challenges for partner participation in Explorer missions, including
			 international and interagency collaborations.
						(7)The contributions of
			 Explorers to a robust space science program, and the value of the Explorer
			 Program for the Nation’s scientific research and engineering community,
			 including its impact on training of younger researchers and engineers.
						(c)ReportNot later than 16 months after the date of
			 enactment of this Act, the Administrator shall transmit to the Congress the
			 review and a plan for responding to the recommendations of the review.
					313.Radioisotope
			 thermoelectric generator material requirements and supply
					(a)Analysis of
			 requirements and risksThe
			 Administrator, in consultation with other Federal agencies, shall conduct an
			 analysis of NASA requirements for radioisotope power system material which is
			 needed to carry out planned, high priority robotic missions in the solar system
			 and other surface exploration activities beyond low-Earth orbit, as well as the
			 risks to NASA missions in meeting those requirements, or any additional
			 requirements, due to a lack of adequate domestic production of radioisotope
			 power system material. The analysis shall—
						(1)detail NASA’s current
			 projected mission requirements for radioisotope power system material;
						(2)explain the assumptions
			 used to determine NASA’s requirements for the material, including—
							(A)the planned use of
			 Advanced Stirling Radioisotope Generator technology;
							(B)the status of and
			 timeline for completing development and demonstration of the Advanced Stirling
			 Radioisotope Generator technology, including the development of flight
			 readiness requirements; and
							(C)the risks, implications,
			 and contingencies for NASA mission plans of any delays or unanticipated
			 technical challenges related to the anticipated use of Advanced Stirling
			 Radioisotope Generator technology;
							(3)assess the risk to NASA
			 programs of any potential delays in achieving the schedule and milestones for
			 planned domestic production of radioisotope power system material;
						(4)outline a process for
			 meeting any additional NASA requirements for the material; and
						(5)estimate the incremental
			 costs required to increase the amount of material produced each year, if such
			 an increase is needed to support additional NASA requirements for the
			 material.
						(b)TransmittalNot
			 later than 180 days after the date of enactment of this Act, the Administrator,
			 in consultation with other Federal agencies, shall transmit the results of the
			 analysis to the Congress.
					IVAeronautics
			401.Environmentally
			 friendly aircraft research and development initiativeSection 302 of the National Aeronautics and
			 Space Administration Authorization Act of 2008 (42 U.S.C. 17721) is
			 amended—
				(1)by striking The
			 Administrator and inserting the following:
					
						(a)In
				generalThe
				Administrator
						; and
				
				(2)by adding at the end the
			 following:
					
						(b)Plan
							(1)In
				generalThe Administrator shall develop a plan and associated
				timetable for this initiative identifying key milestones, including projected
				flight demonstrations to validate vehicle and technology concepts in a relevant
				environment.
							(2)SubmissionNot
				later than 270 days after the date of enactment of the
				National Aeronautics and Space Administration
				Authorization Act of 2010, the Administrator shall transmit the
				plan to the
				Congress.
							.
				402.Research on NextGen
			 airspace management concepts and toolsThe Administrator shall review at least
			 annually the alignment and timing of NASA’s research and development activities
			 in support of the NextGen airspace management modernization initiative and
			 shall make any necessary adjustments by reprioritizing or retargeting NASA’s
			 research and development activities in support of the NextGen
			 initiative.
			403.Research on aircraft
			 cabin air qualityThe
			 Administrator shall initiate research on aircraft cabin air quality that
			 complements research conducted by the Federal Aviation Administration and its
			 Center of Excellence on Research in the Intermodal Transport Environment,
			 including research on innovative aircraft cabin air quality sensors operating
			 during ground and flight operations and on innovative warning and mitigation
			 technologies for poor air quality.
			404.Research on on-board
			 volcanic ash sensor systems
				(a)In
			 generalThe Administrator
			 shall conduct a study to assess the feasibility of establishing a project
			 focused on the development of a low-cost on-board volcanic ash sensor
			 system.
				(b)SpecificationsThe study shall consider, at a
			 minimum—
					(1)NASA’s unique
			 capabilities;
					(2)opportunities for
			 collaboration, both nationally and internationally; and
					(3)projected resource
			 requirements, research milestones, and potential accomplishments.
					405.Aeronautics test
			 facilities
				(a)Sense of
			 CongressIt is the sense of the Congress that—
					(1)NASA must reverse the
			 deteriorating condition of its aeronautics ground test facilities and
			 infrastructure, as this condition is hampering the effectiveness and efficiency
			 of aeronautics research performed by both NASA and industry participants making
			 use of NASA facilities, thus reducing the competitiveness of the United States
			 aviation industry;
					(2)NASA has a role in
			 providing test capabilities that are not economically viable as commercial
			 entities and thus are not available elsewhere; and
					(3)to ensure continued
			 access to reliable and efficient national-class test capabilities by
			 researchers, NASA should seek to establish strategic partnerships with other
			 Federal agencies, academic institutions, and industry.
					(b)PlanThe Administrator shall develop a plan to
			 stabilize and, where possible, reverse the deterioration of NASA’s aeronautics
			 ground test facilities. The Administrator shall transmit such plan to the
			 Congress not later than 1 year after the date of enactment of this Act.
				406.Expanded research
			 program on composite materials used in aerospaceThe Administrator shall expand NASA’s
			 research program on composite materials used in aerospace applications to
			 address—
				(1)progressive damage
			 analysis, aging, inspection techniques, and new manufacturing and repair
			 techniques; and
				(2)ways to mitigate how the
			 environment, operating fluids, and mechanical loads interact with composite
			 materials over time.
				VSpace Technology
			501.Space technology
			 program
				(a)EstablishmentThe
			 Administrator shall establish a space technology program to enable research and
			 development on advanced space technologies and systems that are independent of
			 specific space mission flight projects. The program shall support—
					(1)early-stage concepts and
			 innovation;
					(2)development of innovative technologies in
			 areas such as in-space propulsion, power generation and storage, liquid rocket
			 propulsion, avionics, structures, and materials that may enable new approaches
			 to human and robotic space missions;
					(3)flight demonstrations of
			 technologies, including those that have the potential to benefit multiple NASA
			 mission directorates, other Federal Government agencies, and the commercial
			 space industry; and
					(4)research, development, and demonstration of
			 enabling technologies in support of future exploration missions.
					(b)ProcedureIn
			 establishing the space technology program under this section, the Administrator
			 shall—
					(1)to the maximum extent
			 practicable, use a competitive process to select projects to be supported as
			 part of the program;
					(2)support the development
			 of an organization to investigate innovative concepts for technological
			 approaches, systems, architectures, or mission strategies;
					(3)make use of small
			 satellites and NASA suborbital platforms, to the extent practicable, to
			 demonstrate space technology concepts and developments; and
					(4)undertake partnerships
			 with other Federal agencies, universities, private industry, and other
			 spacefaring nations, as appropriate.
					(c)Decadal
			 SurveyThe Administrator
			 shall enter into an arrangement with the National Academies for a decadal
			 survey study to make recommendations for research and development priorities
			 for NASA’s space technology program over the next decade. Included in the
			 decadal survey shall be an identification and prioritization of key technology
			 research and development activities needed to enable a robust exploration
			 technology program, from basic research and development through flight
			 demonstrations. The Administrator shall transmit the results of the study to
			 the Congress not later than 20 months after the date of enactment of this Act.
				VIEducation and
			 Outreach
			601.STEM education and
			 training
				(a)In
			 generalIn order to create the diverse, skilled scientific and
			 technical workforce essential to meeting the challenges facing NASA and the
			 Nation in the 21st century, the Administrator shall develop, conduct, support,
			 promote, and coordinate formal and informal educational and training activities
			 that leverage NASA’s unique content expertise and facilities to—
					(1)contribute to improving science,
			 technology, engineering and mathematics (STEM) education and training at all
			 levels in the United States; and
					(2)enhance awareness and
			 understanding of STEM, including space and Earth sciences, aeronautics, and
			 engineering.
					(b)Programs
					(1)In
			 generalThe Administrator shall carry out evidence-based programs
			 designed to—
						(A)increase student interest
			 and participation, including by women, underrepresented minority students, and
			 students in rural schools;
						(B)improve public literacy
			 and support; and
						(C)improve the teaching and
			 learning of space and Earth sciences, aeronautics, engineering, and other STEM
			 disciplines supported by NASA.
						(2)Included
			 programsPrograms authorized under this subsection may
			 include—
						(A)informal educational
			 programming designed to excite and inspire students and the general public
			 about space and Earth science, aeronautics, engineering, and other STEM
			 disciplines supported by NASA while strengthening their content knowledge in
			 these disciplines;
						(B)teacher training and
			 professional development opportunities for pre-service and in-service
			 elementary and secondary school teachers designed to increase the content
			 knowledge of teachers in space and Earth science, aeronautics, engineering, and
			 other STEM disciplines supported by NASA, especially through hands-on research
			 and technology experiences;
						(C)research opportunities
			 for secondary school students, including internships at NASA and its field
			 centers, that provide secondary school students with hands-on research and
			 technology experiences as well as exposure to working scientists and
			 engineers;
						(D)research opportunities at
			 NASA and its field centers for undergraduate and graduate students pursuing
			 degrees in space and Earth sciences, aeronautics, engineering, and other STEM
			 disciplines supported by NASA;
						(E)competitive scholarships,
			 fellowships, and traineeships for undergraduate and graduate students in space
			 and Earth sciences, aeronautics, engineering, and other STEM disciplines
			 supported by NASA; and
						(F)competitive grants for institutions of
			 higher education, with special consideration for minority serving institutions,
			 including 2-year institutions of higher education, to establish or expand
			 degree programs or courses in space and Earth sciences, aeronautics,
			 engineering, and other STEM disciplines supported by NASA.
						(c)Organization of STEM
			 education programs
					(1)Director of STEM
			 EducationThe Administrator shall appoint or designate a Director
			 of STEM Education, who shall have the principal responsibility to oversee and
			 coordinate all NASA programs and activities in support of STEM education and
			 training, including space and Earth sciences, aeronautics, and
			 engineering.
					(2)QualificationsThe
			 Director shall be an individual who, by reason of professional background and
			 experience, is specially qualified to advise the Administrator on all matters
			 pertaining to STEM education and training, including space and Earth sciences,
			 aeronautics, and engineering, at NASA.
					(3)DutiesThe
			 Director shall—
						(A)oversee and coordinate
			 all programs in support of STEM education and training, including space and
			 Earth sciences, aeronautics, and engineering;
						(B)represent NASA as the
			 principal interagency liaison for all STEM education and training programs,
			 unless otherwise represented by the Administrator or the Associate
			 Administrator for Education;
						(C)prepare the annual budget and advise the
			 Associate Administrator for Education and the Administrator on all budgetary
			 issues for STEM education and training relative to the programs of NASA;
						(D)establish, periodically
			 update, and maintain a publicly accessible online inventory of STEM education
			 and training programs and activities;
						(E)develop, implement, and
			 update the STEM education and training strategic plan required under
			 subsection (d);
						(F)increase, to the maximum
			 extent practicable, the participation and advancement of women and
			 underrepresented minorities at every level of STEM education and training;
			 and
						(G)perform such other
			 matters relating to STEM education and training as are required by the
			 Administrator or the Associate Administrator for Education.
						(d)Strategic
			 planThe Director of STEM Education shall develop, implement, and
			 update once every 3 years a STEM education and training strategic plan for
			 NASA. The plan shall—
					(1)identify and prioritize
			 annual and long-term STEM education and training goals and objectives for
			 NASA;
					(2)describe the role of each
			 NASA program or activity in contributing to the goals and objectives identified
			 under
			 paragraph (1);
					(3)specify the metrics that
			 will be used to assess progress toward achieving those goals and objectives;
			 and
					(4)describe the approaches
			 that will be taken to assess the effectiveness of each STEM education program
			 and activity supported by NASA.
					(e)Outreach to students
			 from underrepresented groupsThe Administrator shall seek to ensure that
			 program participants include minority and underrepresented groups, including
			 students from a high-need local education agency as defined in section 2102(3)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6602(3)).
				(f)Consultation and
			 partnership with other agenciesIn carrying out the programs and
			 activities authorized under this section, the Administrator shall—
					(1)consult with the
			 Secretary of Education and the Director of the National Science Foundation
			 regarding activities designed to improve elementary and secondary STEM
			 education and training, and recruit minorities that are underrepresented in
			 STEM teaching; and
					(2)consult and partner with
			 the Director of the National Science Foundation in carrying out programs under
			 this section designed to build capacity in STEM education and training at the
			 undergraduate and graduate level.
					602.Assessment of
			 impediments to space science and engineering workforce development for minority
			 and underrepresented groups at NASA
				(a)AssessmentThe
			 Administrator shall enter into an arrangement for an independent assessment of
			 any impediments to space science and engineering workforce development for
			 minority and underrepresented groups at NASA, including recommendations
			 on—
					(1)measures to address such
			 impediments;
					(2)opportunities for
			 augmenting the impact of space science and engineering workforce development
			 activities and for expanding proven, effective programs; and
					(3)best practices and
			 lessons learned, as identified through the assessment, to help maximize the
			 effectiveness of existing and future programs to increase the participation of
			 minority and underrepresented groups in the space science and engineering
			 workforce at NASA.
					(b)ReportA report on the assessment carried out
			 under
			 subsection (a) shall be transmitted to the
			 Congress not later than 15 months after the date of enactment of this
			 Act.
				(c)ImplementationTo the extent practicable, the
			 Administrator shall take all necessary steps to address any impediments
			 identified in the assessment.
				603.Independent review of
			 the National Space Grant College and Fellowship Program
				(a)Sense of
			 CongressIt is the sense of the Congress that—
					(1)the National Space Grant
			 College and Fellowship Program, established in title II of the National
			 Aeronautics and Space Administration Authorization Act of 1988 (42 U.S.C. 2486
			 et seq.), has been an important program through which the Federal Government
			 has partnered with State and local governments, universities, private industry,
			 and other organizations to enhance the understanding and use of space and
			 aeronautics activities and their benefits through education, the fostering of
			 interdisciplinary and multidisciplinary space research and training, and
			 supporting Federal funding for graduate fellowships in space-related fields;
			 and
					(2)enhancing the National
			 Space Grant College and Fellowship Program’s effectiveness will support the
			 program’s maximum contribution to NASA’s and the Nation’s goals for science,
			 technology, engineering and mathematics (STEM) education and training.
					(b)ReviewThe
			 Administrator shall enter into an arrangement with the National Academies for a
			 review of the National Space Grant College and Fellowship Program, including
			 its structure and capabilities for supporting STEM education and training, and
			 recommendations on measures, if needed, to enhance the program’s effectiveness.
				(c)TransmittalThe
			 Administrator shall transmit the results of the review to the Congress not
			 later than 18 months after the date of enactment of this Act.
				604.Hands-on space
			 science and engineering education and training
				(a)Pilot projects
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall competitively select pilot projects that test
			 and demonstrate new forms of collaborative and hands-on education and training
			 projects related to aeronautics, exploration, science, space operations, and
			 human spaceflight, that serve to stimulate and engage students in science and
			 engineering, and that foster skills including engineering, teamwork, project
			 management, and problem solving. In particular, the pilot projects shall
			 emphasize engineering and technology-related education and training. The pilot
			 projects shall include a breadth of activities that range in scope and
			 complexity and shall also test and demonstrate selection, evaluation,
			 mentoring, and related tools and services required to support the projects. The
			 program shall be directed at serving undergraduates. The Administrator may
			 include broader participation from pre-collegiate and graduate students, as
			 appropriate. To the extent practicable, the initiative shall also be accessible
			 to NASA’s young science, technical, and project management
			 professionals.
					(2)ProjectsPursuant
			 to subsection (b), the pilot projects shall be carried out through competitive
			 solicitations. The duration of a project awarded under the pilot program shall
			 be no more than 4 years. The pilot projects program shall—
						(A)include a range of
			 projects of varying scope and complexity;
						(B)provide participants with
			 experience in areas such as—
							(i)formulating, planning,
			 designing, developing, testing and integrating, and operating mission or flight
			 hardware;
							(ii)systems
			 engineering;
							(iii)analyzing data from a
			 mission or investigation; and
							(iv)documentation,
			 reporting, and reviews;
							(C)include defined and
			 measurable objectives;
						(D)provide mentoring for
			 participants;
						(E)provide for evaluation of
			 the project and documentation of the outcomes of the project and its
			 contribution to education and training; and
						(F)encourage outreach to and
			 partnerships with universities, Federal agencies, private entities, and other
			 institutions involved in student collaborations and hands-on training and
			 education, including organizations that focus on engaging young girls in
			 science and engineering hands-on education and training activities.
						(3)Emphasis on
			 Participation of Individuals from Underrepresented Minority
			 PopulationsThe Administrator shall make it an emphasis of the
			 pilot projects to seek the involvement of participants from underserved and
			 underrepresented minority populations.
					(4)Flight opportunities
			 and access to spaceThe Administrator shall ensure, to the extent
			 practicable, the availability and accessibility of platforms for flying and
			 launching into space student’s collaborative and hands-on projects.
					(5)Forum for Participant
			 PresentationsThe Administrator shall organize a forum for
			 students and other participants in the pilot projects to discuss and present
			 their work, at an appropriate stage of the project, and to engage with other
			 students and young professionals involved in ongoing collaborative and hands-on
			 training activities related to space science and engineering, aeronautics,
			 space exploration, and human spaceflight.
					(6)WorkshopThe
			 Administrator shall organize a workshop or workshops involving the
			 competitively-selected pilot project teams for the purposes of collecting
			 information on the results of the pilot projects (including on selection,
			 evaluation tools, and mentoring services) and identifying lessons learned and
			 best practices for NASA-supported collaborative and hands-on education and
			 training projects.
					(7)Report and
			 StrategyNot later than 3 years after the date of enactment of
			 this Act, the Administrator shall transmit to the Committee on Science and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report—
						(A)on the outcomes of
			 existing student collaborative and hands-on projects such as those being
			 conducted as part of NASA’s science programs;
						(B)on the results of the
			 pilot projects; and
						(C)on best practices of
			 NASA’s student collaborations and hands-on education and training
			 activities.
						The
			 report shall define decision criteria, a strategy, and a process for extending
			 successful projects or transitioning them into an ongoing, competitive
			 program.(b)Information
			 exchangeThe Administrator shall support mission directorates
			 sponsoring student collaborative and hands-on education and training projects
			 in exchanging information, sharing knowledge, and leveraging activities, as
			 appropriate.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator such sums as may be necessary for fiscal years 2011, 2012, 2013,
			 and 2014 to carry out this section, to remain available until expended.
				VIIInstitutional
			 Capabilities Revitalization
			701.Institutional
			 management
				(a)Modernization of
			 laboratories, facilities, and equipment
					(1)Strategy
						(A)In
			 generalThe Administrator shall develop a strategy for the
			 maintenance, repair, upgrading, and modernization of NASA’s laboratories,
			 facilities, and equipment.
						(B)CriteriaThe
			 strategy shall include criteria for prioritizing deferred maintenance tasks and
			 also for upgrading or modernizing laboratories, facilities, and
			 equipment.
						(C)Other
			 considerationsThe strategy
			 shall also include an assessment of modifications needed to maximize usage of
			 facilities that offer unique and highly specialized benefits to the aerospace
			 industry and the American public.
						(2)PlanThe
			 Administrator shall develop a plan for implementing the strategy in
			 paragraph (1), including a timeline,
			 milestones, and an estimate of resources required for carrying out the plan.
					(3)Transmittal to
			 CongressThe Administrator
			 shall transmit to the Congress the strategy under
			 paragraph (1) and the plan under
			 paragraph (2) not later than 180 days
			 after the date of enactment of this Act.
					(b)Establishment of
			 capital fund
					(1)In
			 generalThe Administrator shall establish a capital fund at each
			 of NASA’s field centers for the modernization of facilities and
			 laboratories.
					(2)Source of
			 fundingThe Administrator shall ensure to the maximum extent
			 practicable that all financial savings achieved by closing outdated or surplus
			 facilities at a NASA field center shall be made available to that center’s
			 capital fund for the purpose of modernizing the field center’s facilities and
			 laboratories and for upgrading the infrastructure at the field center.
					702.James E. Webb
			 Cooperative Education Distinguished Scholar Program
				(a)EstablishmentThe
			 Administrator is authorized to establish a national cooperative education
			 program to complement existing NASA Center-administered cooperative education
			 initiatives.
				(b)Application
			 processThe Administrator shall encourage and seek applications
			 from the pool of American students pursuing science, technology, engineering,
			 or mathematics degrees who wish to gain working experience in NASA.
				(c)SelectionFrom
			 the applications, the Administrator shall select 10 finalists annually as James
			 E. Webb Cooperative Education Distinguished Scholars.
				(d)AwardThe
			 James E. Webb Cooperative Education Distinguished Scholars shall be provided
			 with—
					(1)learning experiences that
			 will enhance their understanding of activities conducted in the various NASA
			 Centers in furtherance of NASA’s missions and priorities;
					(2)exposure to NASA
			 headquarters functions and activities; and
					(3)stipends for living
			 expenses.
					VIIIAcquisition
			 Management
			801.Prohibition on
			 expenditure of funds when 30 percent threshold is exceededSection 103(e) of the National Aeronautics
			 and Space Administration Authorization of 2005 (42 U.S.C. 16613(e)) is amended
			 by striking beginning 18 months after the date the Administrator
			 transmits a report under subsection (d)(1) and inserting
			 beginning 18 months after the Administrator makes such
			 determination.
			802.Project and program
			 reservesTo ensure that the
			 establishment, maintenance, and allotment of project and program reserves
			 contribute to prudent management, not later than 180 days after the date of
			 enactment of this Act, the Administrator shall transmit to the Congress a
			 report describing NASA’s criteria for establishing the amount of reserves at
			 the project and program levels and how such criteria complement NASA’s policy
			 of budgeting at a 70 percent confidence level.
			803.Independent
			 reviewsNot later than 270
			 days after the date of enactment of this Act, the Administrator shall transmit
			 to the Congress a report describing NASA’s procedures for conducting
			 independent reviews of projects and programs at lifecycle milestones and how
			 NASA ensures the independence of the individuals who conduct those reviews
			 prior to their assignment.
			804.Avoiding
			 organizational conflicts of interest in major NASA acquisition
			 programs
				(a)Revised regulations
			 requiredNot later than 270 days after the date of enactment of
			 this Act, the Administrator shall revise the NASA Supplement to the Federal
			 Acquisition Regulation to provide uniform guidance and tighten existing
			 requirements for preventing organizational conflicts of interest by contractors
			 in major acquisition programs.
				(b)ElementsThe
			 revised regulations required by subsection (a) shall, at a minimum—
					(1)address organizational conflicts of
			 interest that could potentially arise as a result of—
						(A)lead system integrator
			 contracts on major acquisition programs and contracts that follow lead system
			 integrator contracts on such programs, particularly contracts for production;
						(B)the ownership of business
			 units performing systems engineering and technical assistance functions,
			 professional services, or management support services in relation to major
			 acquisition programs by contractors who simultaneously own business units
			 competing to perform as either the prime contractor or the supplier of a major
			 subsystem or component for such programs;
						(C)the award of major
			 subsystem contracts by a prime contractor for a major acquisition program to
			 business units or other affiliates of the same parent corporate entity, and
			 particularly the award of subcontracts for software integration or the
			 development of a proprietary software system architecture; or
						(D)the performance by, or
			 assistance of, contractors in technical evaluations on major acquisition
			 programs;
						(2)ensure that NASA receives
			 advice, when appropriate, on systems architecture and systems engineering
			 matters with respect to major acquisition programs from federally funded
			 research and development centers or other sources independent of the prime
			 contractor;
					(3)require that a contract
			 for the performance of systems engineering and technical assistance functions
			 for a major acquisition program contains a provision prohibiting the contractor
			 or any affiliate of the contractor from participating as a prime contractor or
			 a major subcontractor in the development of a system under the program; and
					(4)establish such limited
			 exceptions to the requirement in paragraphs (2) and (3) as may be necessary to
			 ensure that NASA has continued access to advice on systems architecture and
			 systems engineering matters from highly qualified contractors with domain
			 experience and expertise, while ensuring that such advice comes from sources
			 that are objective and unbiased.
					805.Report to
			 CongressThe Administrator
			 shall transmit to the Congress, not later than April 30 of each year, an
			 estimate of the total termination liability as of the end of the second fiscal
			 quarter for all NASA contracts with a total value in excess of
			 $200,000,000.
			IXOther
			 Provisions
			901.Cloud
			 computing
				(a)DefinitionAs defined by the National Institute of
			 Standards and Technology, for purposes of this section, the term cloud
			 computing means a model for enabling convenient, on-demand network
			 access to a shared pool of configurable computing resources that can be rapidly
			 provisioned with minimal management effort or service provider
			 interaction.
				(b)ReportNot later than 1 year after NASA has
			 entered into a contract for its first use of a non-Federal cloud computing
			 facility, the Comptroller General shall transmit to the Congress a report
			 detailing whether sensitive but unclassified and classified NASA information
			 was processed on that facility and if so, how NASA ensured that data access and
			 security requirements were in place to safeguard NASA’s scientific and
			 technical information.
				902.Review of practices to
			 detect and prevent the use of counterfeit partsNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall transmit to the Congress a
			 review of NASA’s processes and controls to detect and prevent the use of
			 counterfeit parts in NASA mission projects and related assets. The review shall
			 examine—
				(1)the trends in known and
			 identified counterfeit parts in NASA’s supply chain;
				(2)NASA’s processes and
			 controls to detect counterfeit parts and prevent their incorporation into NASA
			 mission projects, instruments, and other mission-related assets; and
				(3)any gaps in NASA’s
			 controls and processes for detecting counterfeit parts and preventing their
			 incorporation into NASA missions and related assets.
				903.Preservation and
			 management of lunar sites
				(a)International
			 dialogueThe Director of
			 OSTP, in cooperation with the Administrator, other relevant Federal agencies,
			 commercial entities, and international bodies, shall enter into a dialogue to
			 identify the questions and research needed to understand—
					(1)the potential adverse
			 impacts of various uses of the Moon on scientific research activities;
					(2)the potential adverse
			 impacts of such uses on lunar areas of historical, cultural, or scientific
			 value; and
					(3)how to prevent or
			 mitigate such impacts.
					(b)Grants
			 ProgramThe Administrator, in cooperation with other relevant
			 Federal agencies and stakeholders, shall establish a grants program to conduct
			 research for the purpose of identifying and characterizing potential impacts
			 related to lunar activities and describing potential means for managing and
			 mitigating the impacts.
				(c)International
			 FrameworkAs a result of the dialogue under subsection (a), the
			 Director of OSTP shall initiate an effort to establish an international
			 framework for identifying, protecting, and preserving lunar areas determined to
			 be of significant historical, cultural, or scientific value.
				(d)ReportThe Director of OSTP shall provide a report
			 on the results of the international dialogue under subsection (a) and the
			 establishment of an international framework under subsection (c), to be
			 transmitted to the Congress not later than 2 years after the date of enactment
			 of this Act.
				904.Continuity of moderate
			 resolution land imaging remote sensing data
				(a)Reaffirmation of
			 policyThe Congress reaffirms the finding in section 2(1) of the
			 Land Remote Sensing Policy Act of 1992 (15 U.S.C. 5601(1)) which states that
			 The continuous collection and utilization of land remote sensing data
			 from space are of major benefit in studying and understanding human impacts on
			 the global environment, in managing the Earth’s natural resources, in carrying
			 out national security functions, and in planning and conducting many other
			 activities of scientific, economic, and social importance..
				(b)Continuous Land Remote
			 Sensing Data CollectionThe Director of OSTP shall take steps in
			 consultation with other relevant Federal agencies to ensure, to the maximum
			 extent practicable, the continuous collection of space-based medium-resolution
			 observations of the Earth’s land cover and to ensure that the data are made
			 available in such ways as to facilitate the widest possible use.
				905.Space weather
				(a)Strategy and
			 Implementation PlanThe Director of OSTP, in coordination with
			 the Administrator and with other relevant Federal agencies, space weather
			 coordinating bodies, industry, academia, and other stakeholders, shall prepare
			 a long-term strategy for a sustainable space weather program and develop a plan
			 to implement the strategy. The implementation plan shall—
					(1)define individual agency
			 responsibilities for carrying out the strategy;
					(2)identify the milestones
			 and schedule required for each agency’s contributions;
					(3)provide an estimate of
			 the resources required for each agency to carry out its responsibilities;
					(4)establish a process for
			 coordinating agency responsibilities, programs, and budgets required for
			 implementing the plan; and
					(5)identify opportunities
			 for private sector and international contributions to implementing the plan.
					(b)Study on
			 PredictionThe Director of OSTP shall enter into an arrangement
			 with the National Academies to assess the status of capabilities for space
			 weather prediction and recommend the highest priority basic research,
			 infrastructure, and operational needs required to improve the Nation’s ability
			 to predict space weather events. The study should also address the benefits of
			 space weather prediction. The Director shall transmit the results of the study
			 to the Congress not later than 18 months after the date of enactment of this
			 Act.
				906.Use of operational
			 commercial suborbital vehicles for research, development, and
			 education
				(a)PlanThe
			 Administrator shall prepare a plan describing the processes required to support
			 the use of commercial reusable suborbital flight vehicles for carrying out
			 competitively selected scientific and engineering investigations and
			 educational activities. The plan shall—
					(1)describe NASA, space
			 flight operator, and supporting contractor responsibilities for developing
			 standard payload interfaces and conducting payload safety analyses, payload
			 integration and processing, payload operations, and safety assurance for
			 NASA-sponsored space flight participants, among other functions required to fly
			 NASA-sponsored payloads and space flight participants on commercial suborbital
			 vehicles;
					(2)identify NASA-provided hardware, software,
			 or services that may be provided to space flight operators on a
			 cost-reimbursable basis, through agreements entered into under section
			 203(c)(5) of the National Aeronautics and Space Act of 1958 (42 U.S.C.
			 2473(c)(5)), or on a contractual basis; and
					(3)describe the United
			 States Government and space flight operator responsibilities for liability and
			 indemnification with respect to commercial suborbital vehicle flights that
			 involve NASA-sponsored payloads or activities, NASA-supported space flight
			 participants, or other NASA-related contributions.
					(b)Commercial Reusable
			 Suborbital Capabilities and RisksThe Administrator shall assess
			 and characterize the potential capabilities and performance of commercial
			 reusable suborbital vehicles for addressing scientific research, including
			 research requiring access to low gravity and microgravity environments, for
			 carrying out technology demonstrations related to science, exploration, or
			 space operations requirements, and for providing opportunities for educating
			 and training space scientists and engineers, once those vehicles become
			 operational. The assessment shall also characterize the risks of using
			 potential commercial reusable suborbital flights to NASA-sponsored researchers,
			 investigators, and scientific investigations and flight hardware. The
			 Administrator shall make a determination on the need to enter into arrangements
			 with commercial reusable suborbital service providers for flights or flight
			 services to acquire analytical data to inform the assessment.
				(c)TransmittalThe plan and assessment described in
			 subsections (a) and (b) shall be transmitted to the Congress not later than 1
			 year after the date of enactment of this Act.
				(d)In
			 generalThe report of the
			 National Academy of Sciences entitled Revitalizing NASA’s Suborbital
			 Program: Advancing Science, Driving Innovation and Developing Workforce
			 found that suborbital science missions were critical to building an aerospace
			 workforce capable of meeting the needs of current and future human and robotic
			 space exploration.
				(e)ManagementThe
			 Administrator shall designate an officer or employee of the Space Technology
			 Program to act as the responsible official for the Commercial Reusable
			 Suborbital Research Program in the Space Technology Program. The designee shall
			 be responsible for the development of short-term and long-term strategic plans
			 related to the use of commercial reusable suborbital vehicles to support NASA’s
			 requirements for competitively-selected science, technology demonstration, and
			 educational activities.
				(f)EstablishmentThe
			 Administrator shall establish a Commercial Reusable Suborbital Research Program
			 within the Space Technology Program that shall fund the development of
			 competitively selected payloads for scientific research, technology
			 development, and education, and shall provide flight opportunities for those
			 payloads to microgravity environments and suborbital altitudes that meet the
			 requirements of such investigations. The Commercial Reusable Suborbital
			 Research Program may fund engineering and integration demonstrations, proofs of
			 concept, or experiments for commercial reusable vehicle flights, once the
			 vehicles have met the requirements consistent with subsection (h). The program
			 shall coordinate with NASA’s Mission Directorates to help achieve NASA’s
			 research, technology, and education goals.
				(g)ReportThe
			 Administrator shall submit a report annually to the Congress describing
			 progress in carrying out the Commercial Reusable Suborbital Research program,
			 including the number and type of suborbital missions planned in each fiscal
			 year. The plan and assessment described in subsections (a) and (b) shall be
			 transmitted to the Congress not later than 1 year after the date of enactment
			 of this Act, before the transmittal of which the Administrator shall not be
			 constrained in the execution of this section.
				(h)Indemnification and
			 liabilityThe Administrator shall not proceed with a request for
			 proposals, award any contract, commit any United States Government funds, or
			 enter into any other agreement for the provision of a commercial reusable
			 suborbital vehicle launch service of a NASA-sponsored payload or spaceflight
			 participant until all indemnification and liability issues associated with the
			 use of such systems by the United States Government shall have been addressed
			 and the Administrator has provided to the Congress a report describing the
			 indemnification and liability provisions that are planned to be included in
			 such contracts or agreements.
				907.Study on export
			 control matters related to United States astronaut safety and NASA mission
			 operations
				(a)EstablishmentThe
			 Director of OSTP, in consultation with the Administrator and other relevant
			 Federal agencies, shall conduct a study to examine the need for a process for
			 granting real-time, limited waivers to export control license restrictions or
			 regulations that are necessary for United States Government entities and
			 contractors to enter into technical discussions and to share technical data
			 with foreign government entities and contractors to resolve anomalies that
			 may—
					(1)threaten the safety of
			 United States astronauts aboard cooperative crewed spacecraft such as the ISS;
			 or
					(2)impair the operations of
			 international civil research and other spacecraft that involve the national
			 interests of the United States.
					(b)TransmittalThe
			 results of the study shall be transmitted to the Congress not later than 1 year
			 after the date of enactment of this Act.
				908.Amendment to the
			 National Aeronautics and Space Act of 1958Section 202 of the National Aeronautics and
			 Space Act of 1958 (42 U.S.C. 2472) is amended by adding at the end the
			 following new subsection:
				
					(d)The Administrator and the
				Deputy Administrator may be retired commissioned military personnel.
					.
			909.Near-Earth
			 objects
				(a)Responsible
			 OfficialThe Administrator shall designate a responsible official
			 for coordinating NASA’s near-Earth object observation activities and NASA’s
			 interactions with other Federal agencies and international entities on
			 near-Earth object surveys, defense, and efforts related to addressing any
			 threats to the United States posed by near-Earth objects. The responsible
			 official shall report directly to the Administrator.
				(b)Reaffirmation of Policy
			 on Near-Earth Object SurveyThe Congress reaffirms the direction set
			 forth in section 321(d)(1) of the National Aeronautics and Space Administration
			 Authorization Act of 2005 (42 U.S.C. 16691(d)(1)) that directed the
			 Administrator to plan, develop, and implement a Near-Earth Object Survey
			 program to detect, track, catalogue, and characterize the physical
			 characteristics of near-Earth objects equal to or greater than 140 meters in
			 diameter in order to assess the threat of such near-Earth objects to the
			 Earth.
				(c)Reaffirmation of policy
			 with respect to threats posed by near-earth objectsThe Congress reaffirms the direction set
			 forth in section 804 of the National Aeronautics and Space Administration
			 Authorization Act of 2008 (42 U.S.C. 17794) that directed the Director of OSTP
			 by October 15, 2010, to—
					(1)develop a policy for
			 notifying Federal agencies and relevant emergency response institutions of an
			 impending near-Earth object threat, if near-term public safety is at risk; and
					(2)recommend a Federal
			 agency or agencies to be responsible for—
						(A)protecting the United
			 States from a near-Earth object that is expected to collide with Earth; and
						(B)implementing a deflection
			 campaign, in consultation with international bodies, should one be
			 necessary.
						(d)Arecibo
			 observatoryCongress
			 reiterates its support for the use of the Arecibo Observatory for NASA-funded
			 near-Earth object-related activities. The Administrator shall coordinate with
			 the Director of the National Science Foundation to ensure the availability of
			 the Arecibo Observatory’s planetary radar to support these activities.
				(e)PlanNot later than 270 days after the date of
			 enactment of this Act, the Administrator shall transmit to the Congress a plan
			 for carrying out the direction reaffirmed by subsection (b).
				(f)Authorization of
			 AppropriationsFrom the funds
			 authorized for Planetary Science in title I, $1,000,000 in fiscal year 2012 and
			 $1,000,000 in fiscal year 2013 shall be for supporting competitively awarded
			 grants for investigation of innovative approaches to carrying out the
			 congressionally mandated survey of near-Earth objects equal to or greater than
			 140 meters in diameter.
				910.Sense of
			 CongressIt is the sense of
			 Congress that NASA shall endeavor to carry out, to the extent feasible and
			 technologically possible, the top recommendation from the decadal survey in
			 each mission area.
			911.Ethics programs in the
			 Office of General Counsel
				(a)Reaffirmation of
			 Responsibilities of CounselThe legal staff of the Office of General
			 Counsel of NASA is reminded that as Government attorneys they have a special
			 obligation to instruct NASA staff to comply with applicable Federal law and
			 regulations.
				(b)Biennial Ethics
			 Training for CounselAll NASA counsel shall be required to
			 receive ethics training in the legal obligations of Government attorneys on a
			 biennial basis.
				(c)Certification of
			 TrainingCertification of participation in such a program shall
			 be included in each counsel’s personnel record.
				(d)Designated ethics
			 officerThe General Counsel of NASA may not serve as NASA’s
			 designated ethics officer.
				
	
		July 28, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
